                  Case 20-12456-JTD                Doc 806        Filed 01/04/21           Page 1 of 32




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                  )
    In re:                                                        )   Chapter 11
                                                                  )
    RTI HOLDING COMPANY, LLC, et al., 1                           )   Case No. 20-12456 (JTD)
                                                                  )
                                        Debtors.                  )   (Jointly Administered)
                                                                  )
                                                                  )   Ref. Docket Nos. 719, 721-723, 729


                                            AFFIDAVIT OF SERVICE

STATE OF CONNECTICUT )
                     ) ss.:
COUNTY OF MIDDLESEX )

ANGHARAD BOWDLER, being duly sworn, deposes and says:

1. I am employed as a Director of Client Services by Epiq Corporate Restructuring, LLC, with
   their principal office located at 777 Third Avenue, New York, New York 10017. I am over
   the age of eighteen years and am not a party to the above-captioned action.

2. I caused to be served the:

             a. “Debtors’ Objection to Creditor Robert Millman’s Motion for Relief from Stay,”
                dated December 14, 2020, [Docket No. 719], (the “Debtors Objection”),

             b. “Notice of Transaction,” dated December 14, 2020, [Docket No. 721], (the “Notice”),

1The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,LLC (6505); RT of Carroll
County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT
Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438);
RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC
(7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC
(4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT
Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New
Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise,
LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC
(6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby
Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby
Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby
Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.
             Case 20-12456-JTD         Doc 806     Filed 01/04/21     Page 2 of 32




       c. “Debtors’ Motion for Order (I) Approving Private Sale of Certain Non-Core Assets
          (Real Property Located in Maryville, Tennessee) Free and Clear of Liens, Claims and
          Interests Thereunder and (II) Granting Related Relief,” dated December 14, 2020, to
          which was attached the “Notice of Debtors’ Motion for Order (I) Approving Private
          Sale of Certain Non-Core Assets (Real Property Located in Maryville, Tennessee)
          Free and Clear of Liens, Claims and Interests Thereunder and (II) Granting Related
          Relief,” dated December 14, 2020, [Docket No. 722], (the “Sale Motion”),

       d. “Notice to Counterparties to Executory Contracts and Unexpired Leases that May Be
          Assumed and Assigned,” dated December 14, 2020, [Docket No. 723], (the “Notice
          to Counterparties”), and

       e. “Notice of Filing of Form Asset Purchase Agreement,” dated December 14, 2020,
          [Docket No. 729], (the “APA Notice”),

by causing true and correct copies:

       i.   Debtors Objection, Notice, Sale Motion, Notice to Counterparties and APA Notice
            to be enclosed securely in separate postage pre-paid envelopes and delivered via first
            class mail on December 14, 2020 to those parties listed on the annexed Exhibit A,

      ii.   Debtors Objection, Notice, Sale Motion, Notice to Counterparties and APA Notice
            to be delivered via electronic mail on December 14, 2020 to those parties listed on
            the annexed Exhibit B,

     iii.   Debtors Objection to be delivered via electronic mail on December 14, 2020 to the
            following parties: kbuck@mccarter.com, and pdawson@forthepeople.com.,

     iv.    Sale Motion to be enclosed securely in separate postage pre-paid envelopes and
            delivered via first class mail on December 15, 2020, to those parties listed on the
            annexed Exhibit C,

      v.    Notice to Counterparties to be enclosed securely in separate postage pre-paid
            envelopes and delivered via first class mail on December 15, 2020, to those parties
            listed on the annexed Exhibit D, and

     vi.    Sale Motion to be delivered via electronic mail on December 15, 2020 to six
            interested parties whose names and addresses are confidential and therefore not
            reflected.
             Case 20-12456-JTD        Doc 806    Filed 01/04/21     Page 3 of 32




3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”


                                                                /s/ Angharad Bowdler
                                                                Angharad Bowdler

Sworn to before me this
31st day of December, 2020
/s/ Amy E. Lewis
Notary Public, State of Connecticut
Acct. No. 100624
Commission Expires: 8/31/2022
Case 20-12456-JTD   Doc 806   Filed 01/04/21   Page 4 of 32




                    Exhibit A
                                                 RUBY TUESDAY
                           Case 20-12456-JTD    Doc 806 Filed 01/04/21
                                                  Service List
                                                                               Page 5 of 32

Claim Name                             Address Information
INTERNAL REVENUE SERVICE               CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
MEYERS, RODBELL & ROSENBAUM, P.A.      (COUNSEL TO PRINCE GEORGE'S COUNTY) ATTN NICOLE C KENWORTHY 6801 KENILWORTH
                                       AVE, STE 400 RIVERDALE MD 20737-1385




                                Total Creditor count 2




Epiq Corporate Restructuring, LLC                                                                       Page 1 OF 1
Case 20-12456-JTD   Doc 806   Filed 01/04/21   Page 6 of 32




                    Exhibit B
          Case 20-12456-JTD     Doc 806 Filed 01/04/21
                        RTI HOLDING COMPANY, LLC - Case No. 20-12456
                                                                          Page 7 of 32
                                    Electronic Mail Master Service List




ABRAMS & BAYLISS LLP                                SEAMAN@ABRAMSBAYLISS.COM;
                                                    CANNATARO@ABRAMSBAYLISS.COM
ADAMS AND REESE LLP                                 JOHN.ROGERSON@ARLAW.COM;
                                                    JAMIE.OLINTO@ARLAW.COM
ASHBY & GEDDES, P.A.                                GTAYLOR@ASHBYGEDDES.COM;
                                                    KEARLE@ASHBYGEDDES.COM
BALLARD SPAHR LLP                                   HEILMANL@BALLARDSPAHR.COM;
                                                    ROGLENL@BALLARDSPAHR.COM;
                                                    GANZC@BALLARDSPAHR.COM;
                                                    ANDERSONSANCHEZK@BALLARDSPAHR.COM;
                                                    SUMMERSM@BALLARDSPAHR.COM
BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP          KCAPUZZI@BENESCHLAW.COM;
                                                    JGENTILE@BENESCHLAW.COM
BUCHALTER, A PROFESSIONAL CORPORATION               SCHRISTIANSON@BUCHALTER.COM;
CAFARO MANAGEMENT COMPANY                           LMADGAR@CAFAROCOMPANY.COM;
CHIPMAN BROWN CICERO & COLE, LLP                    DESGROSS@CHIPMANBROWN.COM;
                                                    BOLTON@CHIPMANBROWN.COM
CLEARY GOTTLIEB STEEN & HAMILTON LLP                SONEAL@CGSH.COM; JVANLARE@CGSH.COM
COLE SCHOTZ P.C.                                    DDEAN@COLESCHOTZ.COM;
                                                    JALBERTO@COLESCHOTZ.COM; AROTH-
                                                    MOORE@COLESCHOTZ.COM
CONNOLLY GALLAGHER LLP                              CGRIFFITHS@CONNOLLYGALLAGHER.COM;
                                                    LHATFIELD@CONNOLLYGALLAGHER.COM;
                                                    JWISLER@CONNOLLYGALLAGHER.COM;
                                                    KCONLAN@CONNOLLYGALLAGHER.COM;
                                                    KBIFFERATO@CONNOLLYGALLAGHER.COM
COUNTY OF LOUDOUN, VIRGINIA                         STEVE.JACKSON@LOUDOUN.GOV
CROSS & SIMON, LLC                                  MVILD@CROSSLAW.COM
DELAWARE SECRETARY OF STATE                         DOSDOC_FTAX@DELAWARE.GOV
DELAWARE STATE TREASURY                             STATETREASURER@STATE.DE.US
DORSEY & WHITNEY (DELAWARE) LLP                     GLORIOSO.ALESSANDRA@DORSEY.COM;
                                                    SCHNABEL.ERIC@DORSEY.COM
DOUG BELDEN, HILLSBOROUGH COUNTY TAX                FITZGERALDB@HILLSBOROUGHCOUNTY.ORG
COLLECTOR
GARNER & CONNER, PLLC                               CCONNER@GARNERCONNER.COM;
GIBBONS P.C.                                        HCOHEN@GIBBONSLAW.COM;
                                                    RMALONE@GIBBONSLAW.COM
GOLDMAN SACHS BANK USA                              GS-SLG-NOTICES@GS.COM;
GOULSTON & STORRS PC                                THOFFMANN@GOULSTONSTORRS.COM; YKASS-
                                                    GERGI@GOULSTONSTORRS.COM
HILLER LAW, LLC                                     AHILLER@ADAMHILLERLAW.COM;
HOGAN♦MCDANIEL                                      DCKERRICK@DKHOGAN.COM;
HOLIFIELD & JANICH, PLLC                            AHOLIFIELD@HOLIFIELDLAW.COM;
                                                    KMANN@HOLIFIELDLAW.COM
HOWARD & HOWARD ATTORNEYS PLLC                      MBOGDANOWICZ@HOWARDANDHOWARD.COM;
HUNTON & WILLIAMS LLP                               GGRIFFITH@HUNTONAK.COM;
INDIANA ATTORNEY GENERAL OFFICE                     HEATHER.CROCKETT@ATG.IN.GOV;
                                                    AMANDA.QUICK@ATG.IN.GOV
JACK SHRUM, PA                                      JSHRUM@JSHRUMLAW.COM;
JACKSON & CAMPBELL, P.C.                            MWEITZMAN@JACKSCAMP.COM;
JENSEN BAGNATO, P.C.                                JEFFREY@JENSENBAGNATOLAW.COM;
                                                    JEFFREYCARBINO@GMAIL.COM
KELLEY DRYE & WARREN LLP                            KDWBANKRUPTCYDEPARTMENT@KELLEYDRYE.COM;
                                                    RLEHANE@KELLEYDRYE.COM;
                                                    SWILSON@KELLEYDRYE.COM;
                                                    MLEVINE@KELLEYDRYE.COM
KLEHR HARRISON HARVEY BRANZBURG LLP                 RLEMISCH@KLEHR.COM; SVEGHTE@KLEHR.COM;
                                                    CBRENNAN@KLEHR.COM
KOHNER, MANN & KAILAS, S.C.                         SWISOTZKEY@KMKSC.COM;




                                               Page 1 of 2
          Case 20-12456-JTD     Doc 806 Filed 01/04/21
                        RTI HOLDING COMPANY, LLC - Case No. 20-12456
                                                                            Page 8 of 32
                                      Electronic Mail Master Service List




KRAMER LEVIN NAFTALIS & FRANKEL LLP                   AROGOFF@KRAMERLEVIN.COM;
                                                      RSCHMIDT@KRAMERLEVIN.COM;
                                                      JSHARRET@KRAMERLEVIN.COM;
                                                      JWAGNER@KRAMERLEVIN.COM
KURTZMAN | STEADY, LLC                                KURTZMAN@KURTZMANSTEADY.COM;
LAW OFFICE OF SUSAN E. KAUFMAN, LLC                   SKAUFMAN@SKAUFMANLAW.COM;
MARICOPA COUNTY TREASURER                             MUTHIGK@MCAO.MARICOPA.GOV
MAYNARD COOPER & GALE PC                              JLAMAR@MAYNARDCOOPER.COM;
MCCARTER & ENGLISH LLP                                KBUCK@MCCARTER.COM;
MCCREARY, VESELKA, BRAGG & ALLEN, P.C.                TLEDAY@MVBALAW.COM;
MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP           DPRIMACK@MDMC-LAW.COM; JBERNSTEIN@MDMC-
                                                      LAW.COM
MCGUIREWOODS                                          SVAUGHN@MCGUIREWOODS.COM;
                                                      SSPEIGHT@MCGUIREWOODS.COM
MIAMI-DADE COUNTY TAX COLLECTOR                       PRISCILLA.WINDLEY@MIAMIDADE.GOV;
                                                      MDTCBKC@MIAMIDADE.GOV
MISSOURI DEPARTMENT OF REVENUE                        DEECF@DOR.MO.GOV;
MONZACK MERSKY BROWDER and HOCHMAN, P.A.              RMERSKY@MONLAW.COM;
MORRIS, NICHOLS, ARSHT & TUNNELL LLP                  DABBOTT@MNAT.COM;
OAKLAND COUNTY TREASURER                              KEVIN@LAWYERMICH.COM;
OFFICE OF ATTORNEY GENERAL - PENNSYLVANIA             CMOMJIAN@ATTORNEYGENERAL.GOV;
                                                      CRMOMJIAN@ATTORNEYGENERAL.GOV
OFFICE OF THE ATTORNEY GENERAL - TENNESSE             AGBANKDELAWARE@AG.TN.GOV;
OFFICE OF THE ATTORNEY GENERAL - TEXAS                ABIGAIL.RYAN@OAG.TEXAS.GOV;
OFFICE OF THE UNITED STATES TRUSTEE                   LINDA.RICHENDERFER@USDOJ.GOV;
PACHULSKI STANG ZIEHL & JONES LLP                     JO'NEILL@PSZJLAW.COM
PAUL HASTING LLP                                      JUSTINRAWLINS@PAULHASTINGS.COM;
                                                      AARONGOBERSIMS@PAULHASTINGS.COM;
PENSION BENEFIT GUARANTY CORPORATION                  MORGAN.COURTNEY@PBGC.GOV; EFILE@PBGC.GOV;
                                                      HARRIS.MELISSA@PBGC.GOV
POLSINELLI PC                                         CWARD@POLSINELLI.COM;
REGER RIZZO & DARNALL LLP                             ERASSMAN@REGERLAW.COM;
SAUL EWING ARNSTEIN & LEHR LLP                        MONIQUE.DISABATINO@SAUL.COM;
                                                      LUKE.MURLEY@SAUL.COM;
SCHREEDER, WHEELER & FLINT, LLP                       CHORD@SWFLLP.COM;
SECURITIES & EXCHANGE COMMISSION                      SECBANKRUPTCY-OGC-ADO@SEC.GOV;
                                                      SECBANKRUPTCY@SEC.GOV
SECURITIES AND EXCHANGE COMMISSION                    BANKRUPTCYNOTICESCHR@SEC.GOV;
                                                      NYROBANKRUPTCY@SEC.GOV;
SEYFARTH SHAW LLP                                     WHANLON@SEYFARTH.COM;
SHERRARD ROE VOIGT & HARBISON, PLC                    MABELOW@SRVHLAW.COM;
SIMON PROPERTY GROUP                                  RTUCKER@SIMON.COM;
SMTD LAW LLP                                          RBERENS@SMTDLAW.COM;
STRADLEY, RONON, STEVENS & YOUNG, LLP                 DPEREIRA@STRADLEY.COM
SULLIVAN ꞏ HAZELTINE ꞏ ALLINSON LLC                   ZALLINSON@SHA-LLC.COM;
TCW DIRECT LENDING LLC                                MICHAEL.ANELLO@TCW.COM;
THE ROSNER LAW GROUP LLC                              ROSNER@TEAMROSNER.COM;
                                                      GIBSON@TEAMROSNER.COM
                                                      LIU@TEAMROSNER.COM;
TROUTMAN PEPPER HAMILTON SANDERS LLP                  MARCY.SMITH@TROUTMAN.COM;
                                                      MATTHEW.BROOKS@TROUTMAN.COM;
                                                      GARY.MARSH@TROUTMAN.COM;
TUCKER ARENSBERG                                      BMANNE@TUCKERLAW.COM;
UCTS, DEPT OF LABOR AND INDUSTRY                      RA-LI-UCTS-BANKRUPT@STATE.PA.US
WATKINS & EAGER PLLC                                  RIRELAND@WATKINSEAGER.COM;
WEIR & PARTNERS LLP                                   JCIANCIULLI@WEIRPARTNERS.COM;
WOLCOTT RIVERS GATES                                  JSTIFF@WOLRIV.COM;
YOUNG CONAWAY STARGATT & TAYLOR, LLP                  BANKFILINGS@YCST.COM; MNEIBURG@YCST.COM;
                                                      JMULVIHILL@YCST.COM
ZIONS BANCORPORTION                                   GREGORY.BASER@ZIONSBANCORP.COM;




                                                 Page 2 of 2
Case 20-12456-JTD   Doc 806   Filed 01/04/21   Page 9 of 32




                    Exhibit C
                                                RUBY TUESDAY
                          Case 20-12456-JTD    DocService
                                                   806 Filed
                                                          List
                                                               01/04/21         Page 10 of 32

Claim Name                            Address Information
ACQUISITIONS HOLDING COMPANY INC      610 SMITHFIELD ST, STE 300 PITTSBURGH PA 15222-2512
AFG EQUITY LTD                        2808 FAIRMOUNT ST DALLAS TX 75201-1450
ARIZONA BEVERAGE HOLDING CO INC       D/B/A ARIZONA BEVERAGE CONTROL SYSTEMS 515 S 48TH ST, STE 108 TEMPE AZ
                                      85281-2321
ATLANTIC FINANCIAL CORP GROUP         1000 BALLPARK WAY ARLINGTON TX 76011
ATLANTIC FINANCIAL GROUP LTD          303 PEACHTREE ST NE ATLANTA GA 30308-3201
ATLANTIC FINANCIAL GROUP LTD          2808 FAIRMOUNT ST DALLAS TX 75201
ATLANTIC FINANCIAL GROUP LTD          2311 CEDAR SPRINGS RD, STE 150 DALLAS TX 75201-6932
ATLANTIC FINANCIAL GROUP LTD          1000 BALLPARK WAY, STE 304 ARLINGTON TX 76011-5168
B&S PLUMBING & HEATING INC            889 W JOHNSON DR TERRE HAUTE IN 47802
BANK OF AMERICA NA                    AS ADMIN AGENT 101 S TRYON ST, 15TH FL MAILCODE NC1-002-15-36 CHARLOTTE NC
                                      28255-0001
BANK OF AMERICA NA                    2001 CLAYTON RD CA4-702-02-25 CONCORD CA 94520-2401
BANK OF AMERICA NA                    2001 CLAYTON RD CA4-702-02-25 CLAYTON CA 94520-2401
BANK OF HAWAII                        98-211 PALI MOMI ST, STE 307 AIEA HI 96701-4301
BAR WAY AUTOMATIC BEVERAGE SYSTEMS    210 FIELD END ST SARASOTA FL 34240-9703
CBL & ASSOCIATES MANAGEMENT INC       2030 HAMILTON PL BLVD, STE 500 CHATTANOOGA TN 37421
CEF FUNDING II LLC                    8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
CEF FUNDING III LLC                   8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
CEF FUNDING IV LLC                    FKA GENERAL ELECTRIC CAPITAL BUSINESS ASSET FUNDING C 17207 N PERIMETER DRIVE
                                      SCOTTSDALE AZ 85255
CEF FUNDING IV LLC                    8377 E HARTFORD DRIVE, STE 200 SCOTTSDALE AZ 85255
CH RETAIL FUND I/FT LAURDERDALE       UNIVERSAL PLAZA LLC 3819 MAPLE AVE DALLAS TX 75219
CLG INC                               3001 SPRING FOREST RD RALEIGH NC 27616-2815
CNL FINANCIAL V LP                    103 FOULK RD, STE 202 WILMINGTON DE 19803
COMPAQ CAPITAL CORPORATION            100 WOODBRIDGE CENTER DR, STE 202 WOODBRIDGE NJ 07095-1125
CT CORPORATION SYSTEM                 AS REPRESENTATIVE ATTN SPRS 330 N BRAND BLVD, STE 700 GLENDALE CA 91203
DAMON INDUSTRIES                      D/B/A FRUITFUL JUICE PRODUCTS 1856 E 6TH ST TEMPE AZ 85281-2950
DAMON INDUSTRIES                      D/B/A DAMON INDUSTRIES INC 822 PACKER WAY SPARKS NV 89431-6445
DELL FINANCIAL SERVICES LLC           ONE DELL WAY MAIL STOP-PS2DF-23 ROUND ROCK TX 78682-0001
ECOLAB INC                            370 WABASHA ST N SAINT PAUL MN 55102-1323
ECOLAB INC                            ECOLAB CORPORATE CTR 1 ECOLAB PLACE SAINT PAUL MN 55102-1323
EMPLOYMENT DEVELOPMENT DEPT           PO BOX 826880 SACRAMENTO CA 94280-0001
ENTERPRISE BANK AND TRUST COMPANY     130 MAIN ST, UNIT 101A-B SALEM NH 03079-3176
ERP HILLCREST LLC                     C/O RYAN LLC PO BOX 4900 SCOTTSDALE AZ 85261
FIRST FINANCE CAPITAL CORPORATION     1 MAYNARD DR, STE 2104 PARK RIDGE NJ 07656
FIRST FRANCHISE CAPITAL CORPORATION   1 MAYNARD DR, STE 2104 PARK RIDGE NJ 07656
FIRST FUNDS LLC                       240 W 35TH ST, 14TH FL NEW YORK NY 10001-2506
FIRST HORIZON BANK                    F/K/A FIRST TENNESSEE BANK NA 8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ
                                      85255-5687
FIRST TENNESSEE BANK NA               165 MADISON AVE MEMPHIS TN 38103
FLOWERS BAKING CO OF VILLA RICA       134 DOYLE MCCAIN DR VILLA RICA GA 30180
FLOWERS BAKING CO OF VILLA RICA       134 DOYLE MCCLAIN DR VILLA RICA GA 30180-1086
GE CAPITAL                            901 MERRITT 7 NORWALK CT 06851
GE CAPITAL FRANCHISE FINANCE          8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
CORPORATION
GE CAPITAL FRANCHISE FINANCE          17207 N PERIMETER DR SCOTTSDALE AZ 85255
CORPORATION
GE CAPITAL US HOLDINGS INC            8377 E HARTFORD DRIVE, STE 200 SCOTTSDALE AZ 85255
GE COMMERCIAL FINANCE BUSINESS        PROPERTY CORPORATION 8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255


Epiq Corporate Restructuring, LLC                                                                       Page 1 OF 4
                                                   RUBY TUESDAY
                          Case 20-12456-JTD       DocService
                                                      806 Filed
                                                             List
                                                                  01/04/21        Page 11 of 32

Claim Name                               Address Information
GE COMMERCIAL FINANCE BUSINESS           PROPERTY CORPORATION ASSET FUNDING C 17207 N PERIMETER DR SCOTTSDALE AZ 85255
GECPAC INVESTMENT II INC                 8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
GECPAC INVESTMENT II INC                 C/O GE CAPITAL FRANCHISE FINANCE CORP 8377 E HARTFORD DR, STE 200 SCOTTSDALE
                                         AZ 85255
GECPAC INVESTMENT II INC                 17207 N PERIMETER DR SCOTTSDALE AZ 85255
GENERAL ELECTRIC CAPITAL BUSINESS        ASSET FUNDING CORPORATION 10900 NE 4TH ST, STE 500 BELLEVUE WA 98004
GENERAL ELECTRIC CAPITAL BUSINESS        ASSET FUNDING CORPORATION BOX C-97550 BELLEVUE WA 98009
GENERAL ELECTRIC CAPITAL CORPORATION     4333 EDGEWOOD RD NE CEDAR RAPIDS IA 52499-3830
GENERAL ELECTRIC CAPITAL CORPORATION     8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
GENERAL ELECTRIC COMPANY                 8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
GENERAL ELECTRIC COMPANY                 FKA GENERAL ELECTRIC CAPITAL CORPORATION 8377 E HARTFORD DR, STE 200
                                         SCOTTSDALE AZ 85255
GLAZERS WHOLESALE INC                    14860 LANDMARK BLVD DALLAS TX 75254-6854
GMAC COMMERCIAL                          5730 GLENRIDGE DR, STE 102 ATLANTA GA 30328
GOLDMAN SACHS SPECIALTY LENDING GROUP    AS COLLATERAL AGENT 6011 CONNECTION DR IRVING TX 75039-2607
LP
GOLDMAN SACHS SPECIALTY LENDING GROUP    AS COLLATERAL AGENT 2001 ROSS AVE, STE 2800 DALLAS TX 75201-2930
LP
GOLDMAN SACHS SPECIALTY LENDING GRP LP   AS COLLATERAL AGENT 6011 CONNECTION DR IRVING TX 75039-2607
GOLDMAN SACHS SPECIALTY LENDING GRP LP   AS COLLATERAL AGENT 2001 ROSS AVE, STE 2800 DALLAS TX 75201-2930
GREAT WESTERN BANK                       PO BOX 925 SIOUX FALLS SD 57101-0925
GREAT WESTERN BANK                       PO BOX 2345 SIOUX FALLS SD 57101-2345
HOVINGA BUSINESS SYSTEMS INC             2780 44TH ST SW GRAND RAPIDS MI 49519-4108
IBM CORPORATION                          1 NORTH CASTLE DR ARMONK NY 10504-1725
ICX CORPORATION                          3 SUMMIT PARK DR, STE 200 INDEPENDENCE OH 44131-2582
INDEPENDENT BANK                         5050 POPLAR AVE MEMPHIS TN 38157-0101
IRWIN FRANCHISE CAPITAL CORPORATION      2700 WESTCHESTER AVE PURCHASE NY 15077
KOURY CORPORATION                        400 FOUR SEASONS TOWN CTR GREENSBORO NC 27407-4743
LIMESTONE RUBY LITHIA SPRINGS LLC        C/O OIMC 200 S BISCAYNE BLVD #F17 MIAMI FL 33131
LIMESTONE RUBY RALEIGH LLC               200 S BISCAYNE BLVD., 7TH FL MIAMI FL 33131
LSF FRANCHISE LOAN INVESTMENTS LLC       10 QUEEN ST GIBBONS BLDG, STE 102 HAMILTON BM HM11 BERMUDA
MERIDIAN MALL LIMITED PARTNERSHIP        2030 HAMILTON PL BLVD, STE 500 CHATTANOOGA TN 37421
METROPOLITAN LEASING PENSION PLAN        515 S 4ITH ST, STE 108 TEMPE AZ 85281-2321
MID RIVERS MALL CMBS LLC                 2030 HAMILTON PL BLVD, STE 500 CHATTANOOGA TN 37421
MID-MISSOURI BANK                        PO BOX 1145 LEBANON MO 65536-1114
NATIONAL RETAIL PROP LP                  450 S ORANGE AVE., STE 900 ORLANDO FL 32801-3339
NATIONAL RETAIL PROPERTIES LP            450 S ORANGE AVE., STE 900 ORLANDO FL 32801-3339
NATIONAL RETAIL PROPERTIES LP            3308 EAST CENTER ST WARSAW IN 46582
NATIONAL RETAIL PROPERTIES LP            3451 SOUTH US HWY 41 TERRE HAUTE IN 47802
NCR CORPORATION                          1700 S PATTERSON BLVD WHO-2 DAYTON OH 45479
NCR CORPORATION                          3095 SATELLITE BLVD DULUTH GA 30096-5814
NEWCOURT COMMERCIAL FINANCE CORPORATION 2 GATEHALL DR PARSIPPANY NJ 07054
NORWEST BANK MINNESOTA NA                CMBS MORTGAGE DOCUMENT CUSTODY 751 KASOTA AVE, STE MDC MINNEAPOLIS MN 55414
NORWEST EQUIPMENT FINANCE INC            INVESTORS BLDG 733 MARQUETTE AVE, STE 300 MINNEAPOLIS MN 55479-0001
NORWEST EQUIPMENT FINANCE INC            INVESTORS BLDG 733 MARQUETTE AVE, STE 300 MINNEAPOLIS MN 55479-2048
NTN COMMUNICATIONS INC                   2121 PALOMAR AIRPORT RD, STE 305 CARLSBAD CA 92011-1497
O T R LIMITED PARTNERSHIP                275 E BROAD ST COLOMBUS OH 43215-3703
ORIX CREDIT ALLIANCE INC                 1625 NW AMBERGLEN CT, STE 100 BEAVERTON OR 97006
PCM DEVELOPMENT COMPANY                  THE CLINTON EXCHANGE 4 CLINTON SQ SYRACUSE NY 13202
PEPSI COLA                               55 INTERNATIONAL DR WINDSOR CT 06095-1062


Epiq Corporate Restructuring, LLC                                                                           Page 2 OF 4
                                                  RUBY TUESDAY
                          Case 20-12456-JTD      DocService
                                                     806 Filed
                                                            List
                                                                 01/04/21         Page 12 of 32

Claim Name                              Address Information
PONTIAC MALL LP                         27600 NORTHWESTERN HWY, STE 200 SOUTHFIELD MI 48034-8466
POPE LIME COMPANY                       1101 E OCOTILLO RD PHOENIX AZ 85014-1056
POUGHKEEPSIE GALLERIA COMPANY           4 CLINTON SQ SYRACUSE NY 13202
PREFERRED CAPITAL INC                   6860 W SNOWVILLE RD, STE 110 BRECKSVILLE OH 44141-3279
REGIONS FACILITY SERVICES INC           2314 CIRCUIT WAY BROOKSVILLE FL 34604
REGIONS FACILITY SERVICES INC           C/O MAIL CENTER 9450 SW GEMINI DR #7790 BEAVERTON OR 97008-7105
ROSE PAVING LLC                         4698 S OLD PEACHTREE RD NORCROSS GA 30071
ROSE PAVING LLC                         7300 WEST 100TH PL BRIDGEVIEW IL 60455
ROSE PAVING LLC                         C/O MAIN CENTER 9450 SW GEMINI DR #7790 BEAVERTON OR 97008-7105
SHEETZ INC                              610 SMITHFIELD ST, STE 300 PITTSBURGH PA 15222-2512
SILVER CITY GALLERIA GROUP              4 CLINTON SQ SYRACUSE NY 13202
SIMON ROOFING AND SHEET METAL CORP      70 KARAGO AVE YOUNGTOWN OH 44512
SODA SERVICE OF HARTFORD / ALPINE INC   261 PASCONE PL NEWINGTON CT 06111-4524
SOUTHTRUST BANK                         303 PEACHTREE ST ATLANTA GA 30308
SOUTHTRUST BANK OF ALABAMA NA           PO BOX 2554 BIRMINGHAM AL 35290-0001
SOUTHWEST BEER DISTRIBUTORS INC         4427 MIDLOTHIAN TPKE CRESTWOOD IL 60445-1916
SOVEREIGN BANK                          3 HUNTINGTON QUAD, STE 101 MELVILLE NY 11747
STANDARD RESTAURANT EQUIPMENT           3500 SW TEMPE SALT LAKE CITY UT 84115
START SIGNS & GRAPHICS INC              PO BOX 3391 LAWRENCE KS 66046-0391
STRATEGIC EQUIPMENT INC                 3011 INDUSTRIAL PKWY E KNOXVILLE TN 37921-1711
SUMTER RT HOLDINGS LLC                  210 CANAL ST., STE 301 NEW YORK NY 10013
SUNTRUST BANK                           303 PEACHTREE ST ATLANTA GA 30308
SUNTRUST BANK                           211 PERIMETER CENTER PKWY NE ATLANTA GA 30346-1308
SUNTRUST BANK ATLANTA                   AS AGENT 25 PARK PL NE ATLANTA GA 30303-2918
SYSCO CENTRAL FLORIDA INC               200 W STORY RD OCOEE FL 34761-3004
SYSCO FOOD SERVICES OF MONTANA INC      PO BOX 31198 BILLINGS MT 59107-1198
TEL-TWELVE MALL ASSOCIATES LP           27600 NORTHWESTERN HWY, STE 200 SOUTHFIELD MI 48034-8466
THE STATE OF MAINE                      CITY OF WATERVILLE ONE COMMON STREET WATERVILLE ME 04901
TOSHIBA AMERICA INFORMATION             PO BOX 642111 PITTSBURGH PA 15246-2111
TRAVELERS LEASING CORP                  2233 FARADAY AVE, STE K CARLSBAD CA 92008-7214
TWC SERVICES                            ATTN TAMMY WERTS 1629 POPLAR DR., EXT GREER SC 29651
TWC SERVICES INC                        112-D WHEATON AVE YOUNGSVILLE NC 27596
TWC SERVICES INC                        2200 NW 15TH AVE POMPANO BEACH FL 33069
UBS AG, STAMFORD BRANCH                 AS ADMIN AGENT 600 WASHINGTON BLVD, 9TH FL STAMFORD CT 06901
VALLEY RECORD DISTRIBUTORS INC          PO BOX 2057 WOODLAND CA 95776-2057
VENTURE BANK                            721 COLLEGE ST SE LACEY WA 98503-1243
VESTAR CPT TEMPE MARKETPLACE LLC        2425 E CAMELBACK RD, STE 750 PHOENIX AZ 85016
WEGMANS FOOD MARKETS INC                1500 BROOKS AVE PO BOX 30844 ROCHESTER NY 14624-3512
WELLS FARGO BANK MINNESOTA NA           NORWEST BANK MINNESOTA N A C MINNEAPOLIS MN 55414
WELLS FARGO BANK MINNESOTA NA           AS COLLATERAL AGENT 1015 TENTH AVE SE MINNEAPOLIS MN 55414
WELLS FARGO BANK MINNESOTA NA           6TH ST & MARQUETTE AVE MAC N9311-160 MINNEAPOLIS MN 55479
WELLS FARGO BANK MINNESOTA NA           6TH ST & MARQUETTE AVE NORWEST CENTER MINNEAPOLIS MN 55479-0070
WELLS FARGO BANK NA                     751 KASOTA AVE, STE MDC MINNEAPOLIS MN 55414
WELLS FARGO MINNESOTA NA                CMBS MORTGAGE DOCUMENT CUSTODY 751 KASOTA AVE, STE MDC MINNEAPOLIS MN 55414
WINEMAN INVESTMENT COMPANY              27600 NORTHWESTERN HWY, STE 200 SOUTHFIELD MI 48034-8466
YOUNG ELECTRIC SIGN COMPANY             1148 S 300 W SALT LAKE CITY UT 84101-3053




Epiq Corporate Restructuring, LLC                                                                         Page 3 OF 4
                                  RUBY TUESDAY
             Case 20-12456-JTD   DocService
                                     806 Filed
                                            List
                                                 01/04/21   Page 13 of 32

Claim Name               Address Information



                  Total Creditor count 136
                                                   RUBY TUESDAY
                          Case 20-12456-JTD       DocService
                                                      806 Filed
                                                             List
                                                                  01/04/21       Page 14 of 32

Claim Name                               Address Information
ALABAMA DEPARTMENT OF REVENUE            WITHHOLDING TAX SECTION PO BOX 327483 MONTGOMERY AL 36132-7483
ALABAMA DEPT OF REVENUE                  INDIVIDUAL & CORPORATE TAX DIVISION 50 N RIPLEY ST MONTGOMERY AL 36104
ALASKA DEPT OF REVENUE                   550 W 7TH AVE STE 500 ANCHORAGE AK 99501-3555
ALASKA DEPT OF REVENUE                   PO BOX 110420 JUNEAU AK 99811-0420
ALLEN COUNTY TREASURER                   PO BOX 2540 FT.WAYNE IN 46801-2540
AR. DEPT OF FINANCE AND ADMINISTRATION   OFFICE OF STATE REVENUE ADMIN. 1509 W 7TH ST LITTLE ROCK AR 72201
ARIZONA DEPT OF REVENUE                  1600 W. MONROE PHOENIX AZ 85007-2650
ARKANSAS ECONOMIC DEVELOPMENT            1 COMMERCE WAY STE. 601 LITTLE ROCK AR 72202
COMMISSION
BANKS COUNTY COMMISSIONERS SALES TAX     150 HUDSON RDGE STE 1 HOMER GA 30547
BLOUNT COUNTY CLERK SALES TAX            345 COURT ST MARYVILLE TN 37804
BUSINESS TAX DIVISION                    COMMERCIAL ACTIVITY TAX PO BOX 16158 COLUMBUS OH 43216-6158
CALIFORNIA BOARD OF EQUALIZATION         450 N ST PO BOX 942879 SACRAMENTO CA 95814
CALIFORNIA FRANCHISE TAX BOARD           300 S SPRING ST STE 5704 LOS ANGELES CA 90013-1265
CALIFORNIA FRANCHISE TAX BOARD           7575 METROPOLITAN DR STE 201 SAN DIEGO CA 92108-4421
CALIFORNIA FRANCHISE TAX BOARD           600 W SANTA ANA BLVD STE 300 SANTA ANA CA 92701-4543
CALIFORNIA FRANCHISE TAX BOARD           121 SPEAR ST STE 400 SAN FRANCISCO CA 94105-1584
CALIFORNIA FRANCHISE TAX BOARD           PO BOX 942867 SACRAMENTO CA 94257
CALIFORNIA FRANCHISE TAX BOARD           1515 CLAY ST STE 305 OAKLAND CA 94612-1445
CALIFORNIA FRANCHISE TAX BOARD           BANKRUPTCY SECTION MS A340 PO BOX 2952 SACRAMENTO CA 95812-2952
CALIFORNIA FRANCHISE TAX BOARD           3321 POWER INN RD STE 250 SACRAMENTO CA 95826-3893
CARROLTON CITY HALL SALES TAX            315 BRADLEY ST PO BOX 1949 OFFICE OF THE CITY MGR CARROLTON GA 30112
CHARLESTON COUNTY SALES TAX              4045 BRIDGE VIEW DR CITY OF N CHARLESTON HOSP TAX NORTH CHARLESTON SC
                                         29405-7464
CHATHAM COUNTY FINANCE DEPT SALES TAX    PO BOX 9297 SAVANNAH GA 31412
CIT OF FT PAYNE SALES TAX                100 ALABAMA AVE NW ALCOHOL TAX FORT PAYNE AL 35967
CITY OF AIKEN SALES TAX                  PO BOX 2458 HOSPITALITY TAX AIKEN SC 29802
CITY OF ALABASTER SALES TAX              PO BOX 830525 DEPT CS1 BIRMINGHAM AL 35383
CITY OF ALBANY TREASURERS OFFICE         PO BOX 447 ALBANY GA 33702
CITY OF ALEXANDER CITY                   PO BOX 552 CITY REVENUE DEPT ALEXANDER AL 35011
CITY OF AMERICUS SALES TAX               101 W LAMAR ST CLER TREASURER AMERICUS GA 31709
CITY OF ARVADA                           8101 RALSTON RD PO BOX 8101 ARVADA CO 80001-8101
CITY OF ASHLAND SALES TAX                PO BOX 1839 ASHLAND KY 41105-1839
CITY OF ATHENS                           PO BOX 830725 ALATAX MNTLY ALCOHOL TAX RTN SALES TAX DIV BIRMINHGAM AL
                                         35283-0725
CITY OF BEAUFORT SALES TAX               1911 BOUNDARY ST HOSPITALITY FEE BEAUFORT SC 29902
CITY OF BESSEMER SALES TAX               1700 THIRD AVE N BESSEMER AL 35020
CITY OF BRANSON TT SALES TAX             110 W MADDUX STE 200 BRANSON MO 65616
CITY OF CALHOUN SALES TAX                PO BOX 248 CALHOUN GA 30703-0248
CITY OF CHARLESTON SALES TAX             PO BOX 22009 REVENUE COLLECTION DIV CHARLESTON SC 29413-2009
CITY OF CHESAPEAKE VA SALES TAX          RAY A CONNER COMMISSIONER OF R CHESAPEAKE VA 23328-5285
CITY OF CLARKSBURG SALES TAX             222 WEST MAIN ST CLARKSBURG WV 26301
CITY OF CLEMSON SALES TAX                1250 TIGER BLVD STE 2 FINANCE DEPARTMENT CLEMSON SC 29631-2661
CITY OF COLLEGE PARK SALES TAX           PO BOX 87137 COLLEGE PARK GA 30337
CITY OF COLLINSVILLE                     125 SOUTH CNTR OFFICE OF THE CITY CLERK COLLINSVILLE IL 62234
CITY OF COLONIAL HEIGHTS SALES TAX       PO BOX 3401 COMMISSIONER OF THE REVENUE COLONIAL HEIGHT VA 23834
CITY OF COLUMBIA                         PO BOX 147 HOSPITALITY TAX COLUMBIA SC 29217-0001
CITY OF CULLMAN LIQUOR TAX SALES TAX     PO BOX 1206 CULLMAN AL 35056-1206
CITY OF DALLAS SALES TAX                 200 MAIN ST DALLAS GA 30132
CITY OF DENVER                           201 W. COLFAX AVE. DEPARTMENT 1009 DENVER CO 80202


Epiq Corporate Restructuring, LLC                                                                            Page 1 OF 7
                                                RUBY TUESDAY
                          Case 20-12456-JTD    DocService
                                                   806 Filed
                                                          List
                                                               01/04/21         Page 15 of 32

Claim Name                            Address Information
CITY OF DOUGLASVILLE SALES TAX        PO BOX 219 DOUGLASVILLE GA 30133
CITY OF DUBLIN SALES TAX              PO BOX 690 CUSTOMER SERVICE SUPERVISOR DUBLIN GA 31040
CITY OF EAST ELLIJAY SALES TAX        PO BOX 1060 107 OAK ST EAST ELLIJAY GA 30539
CITY OF EAST POINT SALES TAX          2777 EAST POINT ST EAST POINT GA 30344
CITY OF ELIZABETH SALES TAX           50 WINFIELD SCOTT PLAZA TAX COLLECTOR ELIZABETH NJ 07201
CITY OF ELIZABETHTOWN SALES TAX       PO BOX 550 DIRECTOR OF FINANCE ATTN RESTAURANT TAX ELIZABETHTOWN KY 42702-0550
CITY OF ENTERPRISE SALES TAX          PO BOX 311000 ENTERPRISE AL 36331-1000
CITY OF FAIRHOPE SALES TAX            PO DRAWER 429 FAIRHOPE AL 36533
CITY OF FAIRVIEW HEIGHTS              10025 BUNKUM RD CITY COLLECTOR FAIRVIEW HEIGHTS IL 62208
CITY OF FAYETTEVILLE                  240 GLYNN ST S ATTN: SALES TAX FAYETTEVILLE GA 30214
CITY OF FLORENCE                      324 W EVANS ST HOSPITALITY FEE COMPLEX BB FLORENCE SC 29501-3430
CITY OF FOLEY SALES TAX               PO BOX 1750 FOLEY AL 36536
CITY OF FREDERICKSBURG SALES TAX      PO BOX 644 CITY HALL FREDERICKSBURG VA 22404-0644
CITY OF GADSDEN SALES TAX             PO BOX 267 GADSDEN AL 35902
CITY OF GEORGETOWN SALES TAX          100 COURT ST GEORGETOWN KY 40324
CITY OF HAMPTON SALES TAX             PO BOX 636 COMMISSIONER OF THE REVENUE HAMPTON VA 23669-0636
CITY OF HARRISONBURG VIRGINIA         409 S MAIN ST OFFICE OF THE COMMISSIONER OF REV MUNICIPAL BLDG HARRISONBURG VA
                                      22801
CITY OF HOPEWELL SALES TAX            PO BOX 1604 HOPEWELL VA 23860
CITY OF HUNTSVILLE                    PO BOX 11407 DEPT 2108 BIRMINGHAM AL 35246-2108
CITY OF JASPER SALES TAX              PO BOX 1589 CITY CLERKS OFFICE JASPER AL 35502
CITY OF JONESBORO SALES TAX           PO BOX 1845 COLLECTIONS OFFICE JONESBORO AR 72403
CITY OF KEARNEY                       18 22ND ST PO BOX 1180 KEARNEY NE 68848-1180
CITY OF KEARNEY SALES TAX             PO BOX 1180 KEARNEY NE 68848
CITY OF KINGSLAND SALES TAX           PO BOX 250 KINGSLAND GA 31548
CITY OF KIRKSVILLE SALES TAX          201 S FRANKLIN ST KIRKSVILLE MO 63501
CITY OF LOGANVILLE SALES TAX          PO BOX 39 TAX DEPARTMENT LOGANVILLE GA 30052
CITY OF MANASSAS VIRGINIA SALES TAX   9027 CENTER ST COMMISSIONER OF THE REVENUE PO BOX 125 MANASSAS VA 20108-0125
CITY OF MARIETTA SALES TAX            205 LAWRENCE ST MARIETTA GA 30061
CITY OF MARTINSBURG SALES TAX         PO BOX 828 MARTINSBURG WV 25402
CITY OF MARYVILLE SALES TAX           406 W BROADWAY AVE MARYVILLE TN 37801
CITY OF MILLEDGEVIILLE SALES TAX      119 E HANCOCK ST MILLEDGEVILLE GA 31509
CITY OF MOBILE                        PO BOX 3065 MOBILE AL 36652
CITY OF MUSCLE SHOALS SALES TAX       PO BOX 2624 MUSCLE SHOALS AL 35662
CITY OF NORFOLK                       PO BOX 3215 NORFOLK VA 23514-3215
CITY OF NORTH AUGUSTA                 PO BOX 6400 NORTH AUGUSTA SC 29861-6400
CITY OF PHILADELPHIA                  DEPT OF REV PO BOX 1660 CITY OF PHILADELPHIA PHILADELPHIA PA 19105
CITY OF POOLER SALES TAX              100 SW HWY 80 POOLER GA 31322
CITY OF PUEBLO                        PO BOX 1427 FINANCE DEPT PUEBLO CO 81002
CITY OF ROCK HILL                     PO BOX 11706 HOSP TAX CENTRAL COLLECTIONS ROCK HILL SC 29731-1646
CITY OF RUSSELLVILLE SALES TAX        203 S COMMERCE ATTN ACCOUNTING DIVISION RUSSELLVILLE AR 72801
CITY OF SARALAND SALES TAX            943 SARALAND BLVD S SARALAND AL 36571
CITY OF SCOTTSBORO SALES TAX          916 S BROAD ST SCOTTSBORO AL 35768
CITY OF SEVIERVILLE                   PO BOX 5500 SEVIERVILLE TN 37864-5500
CITY OF SIMPSONVILLE SALES TAX        118 NE MAIN ST SIMPSONVILLE SC 29681
CITY OF SOMERSET ABC SALES TAX        306 E MT VERNON ST SOMERSET KY 42501
CITY OF SPARTANBURG SALES TAX         PO BOX 5495 SPARTANBURG SC 29304
CITY OF STATESBORO SALES TAX          PO BOX 348 STATESBORO GA 30459
CITY OF STONECREST SALES TAX          3120 STONECREST BLVD STONECREST GA 30038



Epiq Corporate Restructuring, LLC                                                                         Page 2 OF 7
                                                  RUBY TUESDAY
                          Case 20-12456-JTD      DocService
                                                     806 Filed
                                                            List
                                                                 01/04/21        Page 16 of 32

Claim Name                              Address Information
CITY OF SUFFOLK SALES TAX              PO BOX 1459 COMMISSIONER OF THE REVENUE SUFFOLK VA 23439-1459
CITY OF SUMTER SALES TAX               PO BOX 1449 HOSPITALITY FEE SUMTER SC 29151-1440
CITY OF THOMASVILLE SALES TAX          PO 1397 CITY CLERK THOMASVILLE GA 31799
CITY OF TIFTON SALES TAX               130 E 1ST ST BUSINESS LICENSING DIV TIFTON GA 31794
CITY OF TRUSSVILLE SALES TAX           PO BOX 159 REVENUE DEPT TRUSSVILLE AL 35173
CITY OF TUSCALOOSA SALES TAX           PO BOX 2089 TUSCALOOSA AL 35403
CITY OF VIENNA SALES TAX               P O BOX 5097 VIENNA WV 26105
CITY OF VIRGINIA BEACH                 2401 COURTHOUSE DRIVE VIRGINIA BEACH VA 23456
CITY OF VIRGINIA BEACH TRESURER        2401 COURTHOUSE DR TRUSTEE TAX DIVISION MUNICIPAL BLDG 1 VIRGINIA BEACH VA
                                       23456-9018
CITY OF WALTERBORO SALES TAX           300 HAMPTON ST HOSPITALITY TAX WALTERBORO SC 29488
CITY OF WARNER ROBINS SALES TAX        CITY CLERKS OFFICE WARNER ROBINS GA 31099
CITY OF WAYCROSS SALES TAX             PO DRAWER 99 EXCISE TAX RETURN WSAYCROSS GA 31502
CITY OF WAYNESBORO SALES TAX           503 W MAIN ST ROOM 107 COMMISSIONER OF THE REVENUE WAYNESBORO VA 22980
CITY OF WEST COLUMBIA                  PO BOX 4404 HOSPITALITY TAX WEST COLUMBIA SC 29171
CITY OF WINCHESTER SALES TAX           PO BOX 546 WINCHESTER VA 22604
CITY OF WINDER SALES TAX               PO BOX 566 WINDER GA 30680
CITY-COUNTY TAX COLLECTOR              PO BOX 32728 CHARLOTTE NC 28232
COLLETON COUNTY TREASURERS OFFICE      PO BOX 8 WALTERBORO SC 29488
COLORADO DEPARTMENT OF REVENUE         1375 SHERMAN ST DENVER CO 80261-0015
COLORADO DEPT OF REVENUE               PO BOX 17087 DENVER CO 80217-0087
COLORADO DEPT OF REVENUE               1375 SHERMAN ST DENVER CO 80261
COLUMBIA COUNTY SALES TAX              630 RONALD REAGAN DR LICENSING AND PERMITS EVANS GA 30809
COLUMBUS CONSOLIDATED GEONERNMENT      PO BOX 1397 OCCUPATION TAX SECTION COLUMBUS GA 31902-1397
COMMONWEALTH OF VIRGINIA               600 E MAIN ST STE 207 DOLI BOILER SAFETY RICHMOND VA 23219
COMPTROLLER OF MARYLAND                COMPLIANCE DIV UNCLAIMED PROPERTY DIVISION 301 W PRESTON ST ROOM 310 BALTIMORE
                                       MD 21201
COMPTROLLER OF MARYLAND REVENUE ADM DIV PO BOX 1829 ANNAPOLIS MD 21404
COMPTROLLER OF PUBLIC ACCOUNTS         COMPTROLLER OF PUBLIC ACCOUNTS PO BOX 149348 AUSTIN TX 78714
CONNECTICUT DEPT OF REVENUE SERVICES   450 COLUMBUS BLVD HARTFORD CT 06103
CONNECTICUT DEPT OF REVENUE SERVICES   OPERATIONS DIVISION - INCOME TAX TEAMS 450 COLUMBUS BLVD., STE 1 HARTFORD CT
                                       06103-5032
CONNECTICUT DEPT OF REVENUE SERVICES   25 SIGOURNEY ST, SUITE 2 HARTFORD CT 06106-5032
COUNTY OF GLOUCESTER SALES TAX         6489 MAIN ST COMMISSIONER OF THE REVENUE COUNTY OFFICE BLDG TWO STE 137
                                       GLOUCESTER VA 23061
COUNTY OF GREENVILLE TREASURER         301 UNIVERSITY RIDGE STE 600 GREENVILLE SC 29601
COUNTY OF ROANOKE SALES TAX            PO BOX 20409 ROANOKE VA 24018
COUNTY OF ROCKBRIDGE VA SALES TAX      PO BOX 1160 COMMISSIONER OF THE REVENUE LEXINGTON VA 24450
CUMBERLAND COUNTY SALES TAX            PO BOX 449 117 DICK ST FAYETTEVILLE NC 28302-0449
DAWSON COUNTY SALES TAX                25 JUSTICE WAY STE 2322 ATTN ALCOHOL LICENSING DAWSONVILLE GA 30534
DELAWARE DIVISION OF REVENUE           820 N FRENCH ST WILMINGTON DE 19801
DELAWARE DIVISION OF REVENUE           540 S DUPONT HIGHWAY DOVER DE 19901
DELAWARE DIVISION OF REVENUE           20653 DUPONT BLVD STE 2 GEORGETOWN DE 19947
DENVER DEPARTMENT OF FINANCE           201 W. COLFAX AVE. DEPARTMENT 1009 DENVER CO 80202
DEPARTMENT OF REVENUE                  100 CAMBRIDGE STREET BOSTON MA 02114
DEPARTMENT OF REVENUE                  PO BOX 29010 PHOENIX AZ 85038-9010
DISTRICT OF COLUMBIA                   1101 4TH STREET, SW SUITE 270 WASHINGTON DC 20024
FLORIDA DEPARTMENT OF REVENUE          UNEMPLOYMENT TAX 5050 W TENNESSEE STREET TALLAHASSEE FL 32399-0180
FLORIDA DEPT OF REVENUE                5050 W TENNESSEE ST TALLAHASSEE FL 32399-0100
GEORGIA DEPARTMENT OF REVENUE          PO BOX 740387 ATLANTA GA 30374-0387


Epiq Corporate Restructuring, LLC                                                                       Page 3 OF 7
                                                  RUBY TUESDAY
                          Case 20-12456-JTD      DocService
                                                     806 Filed
                                                            List
                                                                 01/04/21        Page 17 of 32

Claim Name                              Address Information
GEORGIA DEPT OF REVENUE                314 EAST MAIN STREET SUITE 150 CARTERSVILLE GA 30120
GEORGIA DEPT OF REVENUE                1800 CENTURY CENTER BLVD., N.E. ATLANTA GA 30345-3205
GEORGIA DEPT OF REVENUE                528 BORAD ST SE GAINESVILLE GA 30501-3728
GEORGIA DEPT OF REVENUE                610 RONALD REAGAN DRIVE BUILDING G-1 EVANS GA 30809
GEORGIA DEPT OF REVENUE                1000 TOWNE CENTER BLVD BUILDING 900, SUITE A POOLER GA 31322
GLYNN COUNTY BOARD OF COMMISSIONERS    1725 REYNOLDS ST STE 300 BRUNSWICK GA 31520
HAWAII DEPT OF TAXATION                75 AUPUNI STREET 101 HILO HI 96720-4245
HAWAII DEPT OF TAXATION                PO BOX 275 KAUNAKAKAI HI 96748
HAWAII DEPT OF TAXATION                3060 EIWA STREET 105 LIHUE HI 96766-1889
HAWAII DEPT OF TAXATION                54 S. HIGH STREET 208 WAILUKU HI 96793-2198
HAWAII DEPT OF TAXATION                PO BOX 259 HONOLULU HI 96809-0259
HORRY COUNTY HOSPITALITY FEE DEPARTMENT PO BOX 1275 CONWAY SC 29258
HORRY COUNTY HOSPITALITY FEE DEPARTMENT PO BOX 1275 CONWAY SC 29528
IBERIA PARISH SCHOOL BOARD             P.O.BOX 9770 ATTN: SALES & USE TAX DEPT. NEW IBERIA LA 70562-9770
IDAHO STATE TAX COMMISSION             611 WILSON AVE STE 5704 POCATELLO ID 83201
IDAHO STATE TAX COMMISSION             440 FALLS AVE TWIN FALLS ID 83301
IDAHO STATE TAX COMMISSION             150 SHOUP AVE STE 16 IDAHO FALLS ID 83402
IDAHO STATE TAX COMMISSION             1118 'F' ST PO BOX 1014 LEWISTON ID 83501
IDAHO STATE TAX COMMISSION             800 PARK BLVD., PLAZA IV BOISE ID 83722-0410
IDAHO STATE TAX COMMISSION             1910 NORTHWEST BLVD STE 100 COEUR DALENE ID 83814
ILLINOIS DEPARTMENT OF REVENUE         PO BOX 19034 SPRINGFIELD IL 62794-9034
ILLINOIS DEPT OF REVENUE               MAINE N REGIONAL BLDG 9511 HARRISON AVE DES PLAINES IL 60016-1563
ILLINOIS DEPT OF REVENUE               JAMES R. THOMPSON CTR - CONCOURSE LVL 100 W RANDOLPH ST CHICAGO IL 60601-3274
ILLINOIS DEPT OF REVENUE               200 S WYMAN ST ROCKFORD IL 61101
ILLINOIS DEPT OF REVENUE               15 EXECUTIVE DR STE 2 FAIRVIEW HEIGHTS IL 62208-1331
ILLINOIS DEPT OF REVENUE               WILLARD ICE BLDG 101 W JEFFERSON ST. SPRINGFIELD IL 62702
ILLINOIS DEPT OF REVENUE               2309 W MAIN ST STE 114 MARION IL 62959-1196
INDIANA DEPARTMENT OF REVENUE          PO BOX 7221 INDIANAPOLIS IN 46207-7221
INDIANA DEPT OF REVENUE                1415 MAGNAVOX WAY STE 100 FT WAYNE IN 46804
INDIANA DEPT OF REVENUE                3640 N BRIARWOOD LN STE 5 MUNCIE IN 47304
INDIANA DEPT OF REVENUE                100 N SENATE IGCN RM N105 INDIANAPOLIS IN 46204
INDIANA DEPT OF REVENUE                1411 E 85TH AVE MERRILLVILLE IN 46410
INDIANA DEPT OF REVENUE                105 E JEFFERSON BLVD STE 350 SOUTH BEND IN 46601
INDIANA DEPT OF REVENUE                117 E SUPERIOR ST KOKOMO IN 46901
INDIANA DEPT OF REVENUE                1200 MADISON ST STE E CLARKSVILLE IN 47131
INDIANA DEPT OF REVENUE                3520 TWO MILE HOUSE RD COLUMBUS IN 47201
INDIANA DEPT OF REVENUE                414 LANDMARK AVE BLOOMINGTON IN 47403
INDIANA DEPT OF REVENUE                500 S GREEN RIVER RD STE 202, GOODWILL BLDG EVANSVILLE IN 47715
INDIANA DEPT OF REVENUE                30 N 8TH ST 3RD FL TERRE HAUTE IN 47807
INDIANA DEPT OF REVENUE                100 EXECUTIVE DR STE B LAFAYETTE IN 47905
INTERNAL REVENUE SERVICE               CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
INTERNAL REVENUE SERVICE               CENTRALIZED INSOLVENCY OPERATION 2970 MARKET ST MAIL STOP 5 Q30 133
                                       PHILADELPHIA PA 19104-5016
IOWA DEPARTMENT OF REVENUE             PO BOX 10412 DES MOINES IA 50306-0412
IOWA DEPT OF REVENUE                   ADMINISTRATION PO BOX 10460 DES MOINES IA 50306-0460
IOWA DEPT OF REVENUE                   BANKRUPTCY PO BOX 10471 DES MOINES IA 50306-0471
IOWA DEPT OF REVENUE                   HOOVER STATE OFFICE BUILDING 1305 E WALNUT DES MOINES IA 50319
JEFFERSON COUNTY SALES TAX             PO BOX 830710 BIRMINGHAM AL 35283-0710
KANSAS DEPT OF REVENUE                 915 SW HARRISON ST TOPEKA KS 66612-1588



Epiq Corporate Restructuring, LLC                                                                          Page 4 OF 7
                                                  RUBY TUESDAY
                          Case 20-12456-JTD      DocService
                                                     806 Filed
                                                            List
                                                                 01/04/21      Page 18 of 32

Claim Name                              Address Information
KENTUCKY DEPARTMENT OF REVENUE          501 HIGH ST FRANKFORT KY 40601
KENTUCKY DEPT OF REVENUE                501 HIGH ST FRANKFORT KY 40601-2103
LOUISIANA DEPARTMENT OF REVENUE         POST OFFICE BOX 3138 BATON ROUGE LA 70821-3138
LOUISIANA DEPT OF REVENUE               617 N THIRD ST BATON ROUGE LA 70802
LOUISIANA DEPT OF REVENUE               PO BOX 201 BATON ROUGE LA 70821
MAINE REVENUE SERVICES                  51 COMMERCE DR AUGUSTA ME 04330
MAINE REVENUE SERVICES                  PO BOX 9107 AUGUSTA ME 04332-9107
MARYLAND OFFICE OF THE COMPTROLLER      PETER FRANCHOT, COMPTROLLER 80 CALVERT ST ANNAPOLIS MD 21404-0466
MARYLAND OFFICE OF THE COMPTROLLER      PETER FRANCHOT, COMPTROLLER PO BOX 466 ANNAPOLIS MD 21404-0466
MASSACHUSETTS DEPT OF REVENUE           DIVISION OF LOCAL SERVICES 100 CAMBRIDGE ST, 6TH FL BOSTON MA 02114-9569
MASSACHUSETTS DEPT OF REVENUE           DIVISION OF LOCAL SERVICES PO BOX 9569 BOSTON MA 02114-9569
MICHIGAN DEPT OF TREASURY               PO BOX 30756 UNCLAIMED PROPERTY DIV LANSING MI 48909
MICHIGAN DEPT OF TREASURY               CUSTOMER CONTACT DIVISION, MBT UNIT PO BOX 30059 LANSING MI 48909
MINNESOTA DEPT OF REVENUE               PO BOX 64439 ST PAUL MN 55164-0439
MINNESOTA DEPT OF REVENUE               600 N ROBERT ST. M/S 4130 SAINT PAUL MN 55164-0622
MISSISSIPPI DEPARTMENT OF REV           PO BOX 1033 JACKSON MS 39215-1033
MISSISSIPPI STATE TAX COMMISSION        500 CLINTON CTR DR CLINTON MS 39056
MISSISSIPPI STATE TAX COMMISSION        PO BOX 22808 JACKSON MS 39225-2808
MISSOURI DEPARTMENT OF REVENUE          TAXATION DIVISION PO BOX 840 JEFFERSON CITY MO 65105-0840
MISSOURI DEPT OF REVENUE                HARRY S TRUMAN STATE OFFICE BLDG 301 W HIGH ST, RM 102 JEFFERSON CITY MO 65101
MONTANA DEPT OF REVENUE                 SAM W MITCHELL BLDG 125 N ROBERTS, 3RD FL HELENA MT 59601
MONTANA DEPT OF REVENUE                 PO BOX 5805 HELENA MT 59604-5805
N.D. OFFICE OF STATE TAX COMMISSIONER   600 E BLVD AVE DEPT 127 BISMARCK ND 58505-0599
NEBRASKA DEPT OF REVENUE                NEBRASKA STATE OFFICE BLDG 1313 FARNAM ST STE 100 OMAHA NE 68102-1836
NEBRASKA DEPT OF REVENUE                NEBRASKA STATE OFFICE BUILDING 301 CENTENNIAL MALL S LINCOLN NE 68508
NEBRASKA DEPT OF REVENUE                PO BOX 94818 LINCOLN NE 68509-4818
NEBRASKA DEPT OF REVENUE                PO BOX 98915 LINCOLN NE 68509-8915
NEBRASKA DEPT OF REVENUE                304 N 5TH ST, STE D NORFOLK NE 68701-4091
NEBRASKA DEPT OF REVENUE                200 S SILBER ST NORTH PLATTE NE 69101-4200
NEBRASKA DEPT OF REVENUE                505A BROADWAY STE 800 SCOTTSBLUFF NE 69361
NEVADA DEPARTMENT OF TAXATION           2550 PASEO VERDE PKWY 180 HENDERSON NV 89074
NEVADA DEPT OF TAXATION                 2550 PASEO VERDE STE 180 HENDERSON NV 89074
NEVADA DEPT OF TAXATION                 GRANT SAWYER OFFICE BLDG 555 E WASHINGTON AVE STE 1300 LAS VEGAS NV 89101
NEVADA DEPT OF TAXATION                 4600 KIETZKE LANE BLDG L STE 235 RENO NV 89502
NEVADA DEPT OF TAXATION                 1550 COLLEGE PKWY STE 115 CARSON CITY NV 89706
NEW HAMPSHIRE DEPT OF REVENUE ADMIN     109 PLEASANT ST CONCORD NH 03301
NEW HAMPSHIRE DEPT OF REVENUE ADMIN     PO BOX 457 CONCORD NH 03302-0457
NEW JERSEY DEPT OF THE TREASURY         DIVISION OF TAXATION PO BOX 002 TRENTON NJ 08625-0002
NEW JERSEY DEPT OF THE TREASURY         DIVISION OF ADMINISTRATION PO BOX 311 TRENTON NJ 08625-0211
NEW JERSEY DEPT OF THE TREASURY         DIVISION OF TAXATION BANKRUPTCY SECTION PO BOX 245 TRENTON NJ 08695-0245
NEW JERSEY DIVISION OF TAXATION         PO BOX 281 TRENTON NJ 08695-0281
NEW MEXICO TAXATION AND REVENUE         1100 S ST FRANCIS DRIVE PO BOX 630 SANTA FE NM 87504-0630
NEW YORK DEPT. OF FINANCE               BANKRUPTCY SECTION PO BOX 5300 ALBANY NY 12205-0300
NEW YORK DEPT. OF FINANCE               W.A. HARRIMAN CAMPUS, B8 RM 700 ALBANY NY 12227
NEW YORK DEPT. OF FINANCE               W.A. HARRIMAN CAMPUS, B8 BLDG 9 RM 449 ALBANY NY 12227
NEW YORK STATE DEPT OF TAXATION & FIN   STATE PROCESSING CENTER PO BOX 4148 BINGHAMTON NY 13902
NORTH CAROLINA DEPARTMENT OF REVENUE    PO BOX 25000 RALEIGH NC 27640-0640
NORTH CAROLINA DEPT OF REVENUE          501 N WILMINGTON ST RALEIGH NC 27604
OHIO DEPARTMENT OF TAXATION             ATTN: BUSINESS COMPLIANCE DIVISION PO BOX 2678 COLUMBUS OH 43216-2678



Epiq Corporate Restructuring, LLC                                                                           Page 5 OF 7
                                                  RUBY TUESDAY
                          Case 20-12456-JTD      DocService
                                                     806 Filed
                                                            List
                                                                 01/04/21        Page 19 of 32

Claim Name                              Address Information
OHIO DEPT OF TAXATION                  30 E BROAD STREET 22ND FLOOR COLUMBUS OH 43215
OHIO DEPT OF TAXATION                  4485 NORTHLAND RIDGE BLVD COLUMBUS OH 43229
OKLAHOMA TAX COMMISSION                440 SOUTH HOUSTON 5TH FLOOR TULSA OK 74127
OKLAHOMA TAX COMMISSION                CONNORS BUILDING, CAPITAL COMPLEX 2501 NORTH LINCOLN BLVD OKLAHOMA CITY OK
                                       73914
OREGON DEPT OF REVENUE                 955 CENTER ST NE SALEM OR 97301
PENNSYLVANIA DEPT OF REVENUE           PO BOX 280414 HARRISBURG PA 17128
PENNSYLVANIA DEPT OF STATE             555 UNION BLVD ALLENTOWN PA 18109-3389
PENNSYLVANIA DEPT OF STATE             STONY CREEK OFFICE CENTER 151 W MARSHALL ST SECOND FL NORRISTOWN PA 19401-4739
PENNSYLVANIA DEPT OF STATE             5TH FL STRAWBERRY SQ HARRISBURG PA 17128-0605
PENNSYLVANIA DEPT OF STATE             535 CHESTNUT ST SUNBURY PA 17801-2834
PENNSYLVANIA DEPT OF STATE             BANK TOWERS 207 WYOMING AVE SCRANTON PA 18503-1427
PENNSYLVANIA DEPT OF STATE             419 AVENUE OF THE STATES 6TH FL STE 602 CHESTER PA 19013
PENNSYLVANIA DEPT OF STATE             110 N 8TH ST STE 204A PHILADELPHIA PA 19107-2412
PENNSYLVANIA DEPT OF STATE             PHILADELPHIA NORTHE DISTRICT 3240 RED LION RD PHILADELPHIA PA 19114-1109
PENNSYLVANIA DEPT OF STATE             625 CHERRY ST READING PA 19602-1186
PENNSYLVANIA DEPT OF STATE             15 W THIRD ST SECOND FL GREENSBURG PA 15601-3003
PENNSYLVANIA DEPT OF STATE             425 MAIN ST JOHNSTOWN PA 15901-1808
PENNSYLVANIA DEPT OF STATE             411 7TH AVE ROOM 420 PITTSBURGH PA 15219-1905
PENNSYLVANIA DEPT OF STATE             11 PARKWAY CTR STE 175 875 GREENTREE RD PITTSBURGH PA 15220
PENNSYLVANIA DEPT OF STATE             448 W 11TH ST ERIE PA 16501-1501
PORTSMOUTH CITY TREASURER SALES TAX    801 CRAWFORD T PORTMOUTH VA 23704
RHODE ISLAND DIV OF TAXATION           ONE CAPITOL HILL PROVIDENCE RI 02908-5800
SOUTH CAROLINA DEPT OF REVENUE         PO BOX 100193 COLUMBIA SC 29202
SOUTH CAROLINA DEPT OF REVENUE         300A OUTLET POINTE BOULEVARD COLUMBIA SC 29210
SOUTH CAROLINA DEPT OF REVENUE         MISCELLANEOUS TAX DIVISION PO BOX 125 COLUMBIA SC 29214-0136
SOUTH DAKOTA DEPT OF REVENUE           445 E CAPITOL AVE PIERRE SD 57501
SOUTHWEST REGIONAL TAX BUREAU          ONE CENTINNIAL WAY SCOTTSDALE PA 15683
SPOTSYLVANIA COUNTY SALES TAX          PO BOX 175 COMMISSIONER OF THE REVENUE SPOTSYLVANIA VA 22553
STAFFORD COUNTY TREASURER              PO BOX 5000 STAFFORD VA 22555-5000
STATE OF DELAWARE                      401 FEDERAL ST STE 4 DOVER DE 19901
STATE OF MISSOURI                      PO BOX 840 UNCLAIMED PROPERTY DIVISION JEFFERSON CITY MO 65105-0840
SWATARA TOWNSHIP SALES TAX             599 EISENHOWER BLVD HARRISBURG PA 17111
TAX COLLECTORS OFFICE                  200 NW 2ND AVENUE MIAMI FL 33128
TENNESSEE ALCOHOLIC BEVERAGE COMMISSION 500 JAMES ROBERTSON PKWY DAVY CROCKET TWR 3RD FLOOR NASHVILLE TN 37243
TENNESSEE DEPARTMENT OF REVENUE        500 DEADERICK STREET NASHVILLE TN 37242
TENNESSEE DEPT OF REVENUE              500 DEADERICK ST ANDREW JACKSON BLDG NASHVILLE TN 37242
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS   PO BOX 13528 CAPITOL STATION AUSTIN TX 78711-3528
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS   LYNDON B JOHNSON STATE OFFICE BLDG 111 E 17TH ST AUSTIN TX 78774
TOWN OF BEDFORD SALES TAX              215 E MAIN ST COMMISSIONER OF THE REVENUE BEDFORD VA 24523
TOWN OF CHRISTIANSBURG SALES TAX       100 E MAIN ST CHRISTIANSBURG VA 24073-3029
TOWN OF CULPEPER TOWN TREASURER        400 SOUTH MAIN ST STE 109 CULPERER VA 22701
TOWN OF FARMVILLE SALES TAX            PO DRAWER 368 FARMVILLE VA 23901
TOWN OF LEESBURG SALES TAX             25 W MARKET ST LEESBURG VA 20176
TOWN OF LEXINGTON SALES TAX            PO BOX 397 HOSPITALITY TAX LEXINGTON SC 29071
TOWN OF SUMMERVILLE                    104 CIVIC CENTER HOSPITALITY TAX SUMMERVILLE SC 29483
TOWN OF WARRENTON SALES TAX            PO DRAWER 341 COMMISSIONER OF THE REVENUE WARRENTON VA 20188-0341
TOWN OF WYTHEVILLE SALES TAX           PO DRAWER 533 WYTHEVILLE VA 24382
TREASURER OF JAMES CITY COUNTY         PO BOX 283 WILLIAMSBURG VA 23187



Epiq Corporate Restructuring, LLC                                                                          Page 6 OF 7
                                                  RUBY TUESDAY
                          Case 20-12456-JTD      DocService
                                                     806 Filed
                                                            List
                                                                 01/04/21       Page 20 of 32

Claim Name                              Address Information
UTAH STATE TAX COMMISSION               210 N 1950 W SALT LAKE CITY UT 84134
VERMONT DEPT OF TAXES                   133 STATE ST MONTPELIER VT 05633-1401
VIGO COUNTY TREASURER                   PO BOX 1466 TAX PROCESSING CENTER INDIANAPOLIS IN 46206-1466
VILLAGE OF BARBOURSVILLE SALES TAX      PO BOX 266 BARBOURSVILLE WV 25504
VIRGINIA DEPT OF TAXATION               PO BOX 1115 RICHMOND VA 23218-1115
VIRGINIA DEPT OF TAXATION               1957 WESTMORELAND STREET RICHMOND VA 23230
WAKE COUNTY REVENUE DEPARTMENT          PO BOX 580084 CHARLOTTE NC 28258-0084
WASHINGTON STATE DEPT OF REVENUE        PO BOX 47476 OLYMPIA WA 98504-7476
WASHINGTON STATE DEPT OF REVENUE        PO BOX 47478 OLYMPIA WA 98504-7478
WEST VIRGINIA STATE TAX DEPARTMENT      PO BOX 190 YORKTOWN VA 23690
WEST VIRGINIA STATE TAX DEPARTMENT      1124 SMITH ST. CHARLESTON WV 25301
WEST VIRGINIA STATE TAX DEPT            1001 LEE ST CHARLESTON WV 25301
WISCONSIN DEPT OF REVENUE               2135 RIMROCK RD MADISON WI 53713
WYOMING DEPT OF REVENUE                 122 WEST 25TH STREET, 2ND FLOOR WEST CHEYENNE WY 82002-0110




                                 Total Creditor count 300




Epiq Corporate Restructuring, LLC                                                                      Page 7 OF 7
Case 20-12456-JTD   Doc 806   Filed 01/04/21   Page 21 of 32




                    Exhibit D
                                                   RUBY TUESDAY
                          Case 20-12456-JTD       DocService
                                                      806 Filed
                                                             List
                                                                  01/04/21       Page 22 of 32

Claim Name                               Address Information
0302 BATTLEFIELD MALL                    862502 RELIABLE PARKWAY CHICAGO IL 60686
2C HO LLC                                129 MAJESTIC DR ATTN CHI M HO MARS PA 16046
434 KING STREET LLC                      38 ROMNEY ST C/O MR TED STONEY CHARLESTON SC 29403
530 DONELSON LLC                         180 ROUTE 35 S MONMOUTH MALL MGMT OFC EATONTOWN NJ 07724
530 DONELSON LLC                         906 HARPETH VALLEY PL 37221 NASHVILLE TN 37221
ADAMS FRUIT COMPANY                      1855 DUNDEE RD WINTER HAVEN FL 33884
ADAMS FRUIT COMPANY                      1855 DUNDEE RD WINTER HAVEN FL 33884-1021
ADAMS HENDON CARSON CROW &               SAENGER P.A. 72 PATTON AVENUE ASHEVILLE NC 28801
ALBERT M AND ISABEL ALTAMIRANO           ADDRESS ON FILE
ALBERT M. & ISABEL ALTAMIRANO ALBERT M   ADDRESS ON FILE
ANSELL GRIMM & AARON, P.C.               1500 LAWRENCE AVENUE OCEAN NJ 07712
ANTHONY J FRIEDMAN                       ADDRESS ON FILE
ANTHONY J FRIEDMAN                       ADDRESS ON FILE
APPLE EIGHT SPE SOMERSET, INC.           C/O APPLE HOSPITALITY REIT, INC. SR. ASSET MGR 814 EAST MAIN STREET RICHMOND
                                         VA 23219
APPLE EIGHT SPE SOMERSET, INC.           ATTENTION: DAVE BUCKLEY 814 EAST MAIN STREET RICHMOND VA 23219
ARETE PARTNERS 2263 MEMORIAL LLC         3200 TRULIANT WAY WINSTON SALEM NC 27103
ARETE PARTNERS 2263 MEMORIAL, LLC        610 NEWPORT CENTER DRIVE SUITE 1500 ATTN: PATRICK LUTHER NEWPORT BEACH CA
                                         92660
ARNOT MALL                               ARNOT MALL GENERAL MANAGER 3300 CHAMBERS ROAD SO. SUITE 5127 HORSEHEADS NY
                                         14845
AROOSTOOK CENTER MALL REALTY HOLDING     ATTN: MIKE KOHEN KOHAN RETAIL INVESTMENT GROUP, LLC 1010 NORTHERN BOULEVARD
LLC                                      GREAT NECK NY 11021
AROOSTOOK CENTER MALL REALTY HOLDING     ATTN: MIKE KOHEN KOHAN RETAIL INVESTMENT GROUP, LLC 1010 NORTHERN BOULEVARD
LLC                                      GREAT NECK NY 11024
ASTON PROPERTIES, INC.                   610 E. MOREHEAD STREET SUITE 100 ATTN: ROBERT B. MARSHALL CHARLOTTE NC 02802
ATLANTIS TRUST                           1842 WASHINGTON WAY VENICE CA 90291
BEAR NECESSITY LLC                       1960 SATELLITE BLVD. SUITE 1300 DULUTH GA 30097
BEN RUSSELL 280 LLC                      2544 WILLOW POINT RD ALEXANDER CITY AL 35010
BERKSHIRE MALL LP                        PO BOX 510159 PHILADELPHIA PA 19175
BERKSHIRE MALL, LLC                      1665 STATE HILL ROAD WYOMISSING PA 19610
BERKSHIRE MALL, LLC                      4737 CONCORD PIKE WILMINGTON DE 19803
BERKSHIRE PA HOLDINGS LLC                150 GREAT NECK RD STE304 C/O NAMCO REALTY LLC GREAT NECK NY 11021
BILL LIVINGSTON DALLAS COMMONS           PO BOX 7078 WARNER ROBINS GA 31095
BISMARCK PROPERTIES LLC                  18307 BURBANK BLVD STE 67 TARZANA CA 91356
BLS HOLDINGS GROUP LLC                   3638 WALTON WAY EXTENSION SUITE 201 ATTN REBECCA COCKRELL AUGUSTA GA 30909
BOB BOB ASSOCIATES                       ATTN GARY STEWART JR 950 SMILE WAY YORK PA 17404
BRIXMOR OPERATING PARTNERSHIP LP         BRIXMOR GA WATERFORD COMMONS PO BOX 645341 ATTN BRIXMOR PROPERTY GROUP
                                         CINCINNATI OH 45264
BRIXMOR SUNSHINE SQUARE LLC              C/O BRIXMOR PROPERTY GROUP 420 LEXINGTON AVENUE 7TH FLOOR NEW YORK NY 10170
BRIXMOR SUNSHINE SQUARE LLC              C/O BRIXMOR PROPERTY GROUP TWO TOWER BRIDGE ONE FAYETTE STREET, STE. 150
                                         CONSHOHOCKEN PA 19428
BROAD CREEK PHASE I LLC                  C/O DIVARIS PROPERTY MANAGEMENT CORP 4525 MAIN STREET SUITE 900 VIRGINIA BEACH
                                         VA 23462
BROAD CREEK PHASE I LLC                  222 CENTRAL PARK AVE STE 2100 ATTN ARMADA HOFFLER PROP INC VIRGINIA BEACH VA
                                         23462
BROOKWOODY LLC                           8845 MISTLETOE DR ATTN: STEVEN HERSHEY EASTON MD 21601
BROWN CAPITAL LLLP                       BROWN NOLTEMEYER PHOENIX PLACE 2424 EAGLES EYRIE CT ATTN CATHERINE E BROWN
                                         LOUISVILLE KY 40206
BROWN NOLTEMAYER PHEONIX PLACE, LLC      ATTN: CATHERINE E. BROWN 2424 EAGLES EYRIE COURT LOUISVILLE KY 40206
BRUCE H. TOBIN, ESQ.                     ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                         Page 1 OF 10
                                                   RUBY TUESDAY
                          Case 20-12456-JTD       DocService
                                                      806 Filed
                                                             List
                                                                  01/04/21         Page 23 of 32

Claim Name                               Address Information
BUCHANAN INGERSOLL                       ELEVEN PENN CENTER 14TH FLOOR PHILADELPHIA PA 19103
BV ASSOCIATES                            C/O THE CORDISH COMPANY ATTN: GENERAL COUNSEL 601 EAST PRATT STREET, 6TH FLOOR
                                         BALTIMORE MD 21202
BV ASSOCIATES                            PO BOX 29027 C/O THE ELLISON CO GREENSBORO NC 27429
C/O REGENCY CENTERS CORPORATION          FOUR RADNOR CORPORATE CENTER 100 MATSONFORD ROAD SUITE 510 RADNOR PA 19087
C/O REGENCY CENTERS CORPORATION          ONE INDEPENDENT DRIVE SUITE 114 JACKSONVILLE FL 32202-5019
CALISUNNY, LLC                           13075 PACIFIC PROMENADE 301 PLAYA VISTA CA 90094
CAMBRIDGE CROSSING SHOPPING CENTER LLC   625 W RIDGE PIKE BLDG A STE 100 C/O CBRE FAMECO CONSHOHOCKEN PA 19428
CAMBRIDGE CROSSING SHOPPING CENTER LLC   C/O BARINGS LLC ONE FINANCIAL PLAZA STE. 1700 HARTFORD CT 06103
CANAL STREET PROPERTIES, INC.            1866-A WALLENBERG BLVD CHARLESTON SC 29407
CAROLYN SHADA                            ADDRESS ON FILE
CARTER FAMILY TRUST                      ADDRESS ON FILE
CAUDLE & SPEARS, P.A.                    121 WEST TRADE STREET, SUITE 2600 CHARLOTTE NC 28202
CB RICHARD ELLIS                         ATTN: MS. BARBARA TEICH 8390 E.CRESCENT PARKWAY SUITE 300 DENVER CO 80111
CECILIA A BROWN                          ADDRESS ON FILE
CENTRE POINTE PROPERTY OWNERS ASSOC      PO BOX 3621 TALLAHASSEE FL 32315
CENTRO GA COASTAL WAY LLC                PO BOX 645341 C/O CENTRO GA COSTAL WAY LLC C/O BRIXMOR PROP GRP CINCINNATI OH
                                         45264-5341
CGI 3, L.P                               1311 MINDEN DR SAN DIEGO CA 92111
CGI 3, L.P                               ATTN: MARY HALLER 1311 MINDEN DR. SAN DIEGO CA 92124
CGI 3, L.P                               ATTN: JAMES WACHTLER 11302 SEDA PLACE SAN DIEGO CA 92124
CHARLES B MARSHALL                       ADDRESS ON FILE
CHAZPAREM LLC                            THOMAS ABRAHAM 17329 GRAYLAND AVENUE CERRITOS CA 90703
CHAZPAREM LLC                            17329 GRAYLAND AVENUE CERRITOS CA 90703
CHENGA REALTY GROUP LLC                  ATTN SRIDHAR CHADIVE 6301 EDSALL ROAD STE 321 ALEXANDRIA VA 22312
CHENGA REALTY GROUP LLC                  PO BOX 941483 C/O ISOLA ASSOCIATES ITF THE LAFAYETTE LIFE INS CO MAITLAND FL
                                         32794
CHESTER C FOSGATE COMPANY                908 SOUTH DELANEY AVE ORLANDO FL 32806
CHESTER C FOSGATE COMPANY                3333 S ORANGE AVE STE 217 C/O CROSSMAN CO MGMT INC ORLANDO FL 32806
CHICK FIL A INC                          ATTN.: LEGAL DEPARTMENT - REAL ESTATE 5200 BUFFINGTON ROAD ATLANTA GA 30349
CHICK FIL A INC                          5200 BUFFINGTON RD ATTN CHRISTINA PEACOCK ATLANTA GA 30349
CHRISTENSEN ENTERPRISES & INVESTMENTS    6110 SOUTH 350 WEST MURRAY UT 84107
CIPRIANO SQUARE PLAZA CORP               PO BOX 93070 ROCHESTER NY 14692
CIRCLE 5 INC                             540 NORTH JEFFERSON STREET LEWISBURG WV 24901
CIRCLE 5 INC                             278 COLEMAN DRIVE LEWISBURG WV 24901
CITIGROUP COMMERCIAL MORTGAGE            TRUST 2006 C4 CGCMT 2006 C4 5522 SHAFFER RD 190 S LASALLE ST CHICAGO IL 60603
CITY OF ATLANTA                          PO BOX 920500 DEPARTMENT OF AVIATION ATLANTA GA 30392
CITY OF LEESBURG                         501 MEADOW ST PO BOX 491286 CITY HALL LEESBURG FL 34749
CITY OF LEESBURG                         501 MEADOW ST PO BOX 491286 CITY HALL LEESBURG FL 34749-0630
CMK FORT MYERS, LLC                      CHRIS KAPLAN MANAGER 9755 OLD WARSON ROAD ST. LOUIS MO 63124
CNL FUNDING 2000 A LP                    C/O VEREIT, INC. 2325 E. CAMELBACK ROAD 9TH FLOOR PHOENIX AZ 85016
CNL FUNDING 2000 A LP                    PO BOX 29650 DEPT 880044 ID 065348 PHOENIX AZ 85038
COBBLESTONE SQUARE CO LTD                27500 DETROIT RD SUITE 300 WESTLAKE OH 44145
CORDOBA PROPERTY GROUP II LLC            4170 ASHFORD DUNWOODY ROAD 390 ATLANTA GA 30319
COROC/MYRTLE BEACH L.L.C.                C/O TANGER PROPERTIESLIMITED PARTNERSHIP 3200 NORTHLINE AVENUE SUITE 360
                                         GREENSBORO NC 27408
COROC/MYRTLE BEACH L.L.C.                C/O BECKY T. OLIVER TANGER PROPERTIESLIMITED PARTNERSHIP 3200 NORTHLINE
                                         AVENUE, SUITE 360 GREENSBORO NC 27408
DABNEY EXCHANGE LLC                      605 LEXINGTON AVE STE 100 CHARLOTTE NC 28203
DALLAS COMMONS, LLC.                     1109 RUSSELL PARKWAY WARNER ROBINS GA 31088


Epiq Corporate Restructuring, LLC                                                                          Page 2 OF 10
                                                 RUBY TUESDAY
                          Case 20-12456-JTD     DocService
                                                    806 Filed
                                                           List
                                                                01/04/21       Page 24 of 32

Claim Name                             Address Information
DALLAS COMMONS, LLC.                   PO BOX 7078 WARNER ROBINS GA 31095
DALLAS LAND                            ATTN: J.R CONOLLY 1265 LAKES PARKWAY SUTIE 140 LAWRENCEVILLE GA 30043
DALY SEVEN                             ADDRESS ON FILE
DDR WALKS AT HIGHWOOD PRESERVE I LLC   DEPT 108816 21137 50791 PO BOX 9183418 CHICAGO IL 60691
DEAN, MEAD, EGERTON, BLOODWORTH,       CAPOUANO & BOZARTH, P.A 800 N. MAGNOLIA AVENUE SUITE 1500 ORLANDO FL 32803
DENNIS LAPIDUS                         ADDRESS ON FILE
DHRT INVESTMENTS LLC                   ATTN: DIANE HEWITT 770 ROUTE 220 MUNCY VALLEY PA 17758
DIVARIS PROPERTY MANAGEMENT CORP       4525 MAIN STREET SUITE 900 VIRGINIA BEACH VA 23462
DOMINION SQUARE CULPEPER LLC           610 E MOREHEAD ST STE 100 CHARLOTTE NC 28202
DONELSON PIKE RESTAURANT PARTNERS      4121 HILLSBORO RD SUITE 302 C/O SPIVA HILL MANAGEMENT NASHVILLE TN 37215
DRURY DEVELOPMENT CORPORATION          JACQUELINE D. POLLVOGT 13075 MANCHESTER ROAD, SUITE 200 ST. LOUIS MO 63131
DRURY DEVELOPMENT CORPORATION          13075 MANCHESTER RD # 200 DES PERES MO 63131-1836
DRURY INNS INC                         ACCOUNTING DEPT 101 S FARRAR DRIVE CAPE GIRARDEAU MO 63701
DUBOIS MALL                            ADDRESS ON FILE
EAGLERIDGE ASSOCIATES PUEBLO LP        1700 BROADWAY STE 650 DENVER CO 80290
EAGLERIDGE REH LLC                     530 B ST STE 2050 SAN DIEGO CA 92101
ENG TONG LY                            ADDRESS ON FILE
ESSENTIAL PROPERTIES                   902 CARNEGIE CENTER BLVD STE 520 PRINCETON NJ 08540
ESSENTIAL PROPERTIES LP                ATTN : AJ PEIL 902 CARNEGIE CENTER BLVD SUITE 520 PRINCETON NJ 08540
EVANS HOLDING COMPANY FESTIVAL         GETTYSBURG ASSOCIATES, LLC WHITE REALTY COMPAN 416 S. BETHLEHEM PIKE FT.
                                       WASHINGTON PA 19034
EVERGREEN DEVELOPMENT COMPANY LLC      17587 W BRINDLE TRAIL ROAD C/O MR. ROBERT J. KUBICKI GURNEE IL 60031
FEB REALTY MEBANE LLC                  189 BAYCREST DR SOUTH BURLINGTON VT 05403
FEB REALTY MEBANE LLC                  ATTN: SCOTT BOND 93 WITCH HAZEL ROAD SHELBURNE VT 05482
FORT MOTTE LLC                         PO BOX 321 ORANGEBURG SC 29116
FOUR BEAM LLC                          4943 N BROAD ST PHILADELPHIA PA 19141
FREDERICK CROSSING OWNERS ASSN         C/O CLAGETT ENTERPRISES 7540 N MARKET STREET FREDERICK MD 21701
FTR, LLC                               1515 ABUTMENT ROAD SUITE 110 DALTON GA 30721
GEORGIA DEPT OF TRANSPORTATION         OFFICE RIGHT OF WAY PROP MGT ONE GEORGIA CENTER 600 WEST PEACHTREE ST NW
                                       ATLANTA GA 30308
GEORGIA SHOPPING CENTER LLC            400 MALL BLVD STE M C/O DAVID GARFUNKEL SAVANNAH GA 31406
GILLIS REALTY TRUST KEVIN A GILLIS     4 COURTHOUSE LANE SUITE 16 CHELMSFORD MA 01824
GINA EL SINEITTI LIVING TRUST          ADDRESS ON FILE
GLENMAURA CORP CENTER ASSOCIATION      C/O GLENMAURA GLENMAURA NATIONAL BOULEVARD MOOSIC PA 18507
GOJIAN VALLEY PLAZA REALTY LLC         C/O GORJIAN ACQUISITIONS 60 CUTTERMILL ROAD SUITE 508 GREAT NECK NY 11021
GOLD SQUARE PA LLC                     PO BOX 777 OAKHURST NJ 07755
GORJIAN VALLEY PLAZA REALTY LLC        C/O GORJIAN ACQUISITIONS 60 CUTTERMILL ROAD STE 508 GREAT NECK NY 11021
GORJIAN VALLEY PLAZA REALTY LLC        60 CUTTERMILL RD STE 407 GREAT NECK NY 11021-3114
GRAYBILL, LANSCHE & VINZANI, LLC       225 SEVEN FARMS DRIVE SUITE 207 CHARLESTON SC 29492
GREENWOOD SQUARE HOLDINGS LLC          553 E MAIN ST BOWLING GREEN KY 42101
GRISSIM AND HODGES                     323 UNION STREET SUITE 400 NASHVILLE TN 37201
HARTLEY, ROWE, & FOWLER, P.C.          12301 VETERANS MEMORIAL HWY DOUGLASVILLE GA 30134
HEALTHPARK FLORIDA EAST PROPERTY       9800 S HEALTHPARK DR STE 310 FORT MYERS FL 33908
HEB HOP LP                             CMK FORT MYERS 9755 OLD WARSON RD ST LOUIS MO 63124
HICKMAN PROPERTIES I LLC               1091 HOLTON RD GROVE CITY OH 43123
HIS MALL, LLC                          C/O BLS HOLDINGS GROUP, LLC 3638 WALTON WAY EXTENSION STE 201 ATTN: BARRY L.
                                       STOREY AUGUSTA GA 30909
HOLLAND & KNIGHT LLP                   800 17TH STREET NORTH WEST WASHINGTON DC 20006
HOME DEPOT RECEIVABLE                  LOCKBOX 7491 400 WHITE CLAY CENTER DRIVE NEWARK DE 19711
HOME PARK ASSOCIATES                   20 ERFORD RD STE 215 ATTN: DAVID REMMEL LEMOYNE PA 17043


Epiq Corporate Restructuring, LLC                                                                        Page 3 OF 10
                                                  RUBY TUESDAY
                          Case 20-12456-JTD      DocService
                                                     806 Filed
                                                            List
                                                                 01/04/21       Page 25 of 32

Claim Name                              Address Information
HRE FUND III LP RCC                     PO BOX 604037 MARTINTOWN PLAZA CHARLOTTE NC 28260-4037
HUNTINGTON MALL                         PO BOX 932400 CLEVELAND OH 44193
HUNTINGTON MALL COMPANY                 ATTENTION LEGAL DEPARTMENT 5577 YOUNGSTOWN-WARREN ROAD NILES OH 44446
INGLEWOOD RESTAURANT PARK ASSC          9640 LOTTSFORD COURT LARGO MD 20774
JACKSONVILLE INT TRADEPORT OWNER ASSN   721 EMERSON RD STE 300 C/O CUSHMAN AND WAKEFIELD ATTN KEVIN DIEL ST LOUIS MO
                                        63141
JAMES STINNETT                          ADDRESS ON FILE
JAY CYWAN                               ADDRESS ON FILE
JAY SHREE LAXMI ENTERPRISES LLC         657 W MINTON DRIVE C/O DASHARATH J PATEL TEMPE AZ 85282
JAY UMIYA ENTERPRISES LLC               9043 EAST PLATA AVE MESA AZ 85212
JERSEY GARDENS CENTER LLC               225 WEST WASHINGTON STREET INDIANAPOLIS IN 46204
JERSEY GARDENS CENTER LLC               PO BOX 772817 CHICAGO IL 60677
JOAN F KING                             ADDRESS ON FILE
JOESPH COMPARETTO                       ADDRESS ON FILE
JONES LANG LASALLE AMERICAS, INC.       6365 HALCYON WAY STE 970 ATTN: GREGORY MALONEY ALPHARETTA GA 30005-2317
JONES LANG LASALLE AMERICAS, INC.       3344 PEACHTREE RD, NE STE 1200 ATLANTA GA 30326
JOSEPH C SILVESTRI                      ADDRESS ON FILE
JSNT REAL ESTATE LLC                    19 W. MAIN ST GREENFIELD IN 46140
JUBILEE CHESAPEAKE EQUITY LLC           JLP CHESAPEAKE LLC 4300 E FIFTH AVE C/O SCHOTTENSTEIN PROPERTY GRP COLUMBUS OH
                                        43219
JUBILEE CLINTON II LLC                  4300 E FIFTH AVE C/O SCHOTTENSTEIN PROPERTY GRP COLUMBUS, OH 43219
JUBILEE LTD PARTNERSHIP                 C/O SCHOTTENSTEIN PROP. GROUP 1798 FREBIS AVE COLUMBUS OH 43206
KALLIOPPI LLC                           8605 WESTWOOD CENTER DR STE 309 CO RENAUD CONSULTING AAF VIENNA VA 22182
KAYS LLC                                2710 VALLEY BROOK PLACE NASHVILLE TN 37215
KEVIN A GILLIS                          ADDRESS ON FILE
KH & EN, LLC                            6550 GLADEVIEW COURT BURKE VA 22015
KINGMAN HOLDING LLC                     200 S BISCAYNE BLVD 7TH FLOOR MIAMI FL 33131
KINSLEY GRAHAM LP                       ADDRESS ON FILE
KLNB MANAGEMENT, LLC                    60 WEST STREET SUITE 204 ANNAPOLIS MD 21401
KRG EVANS MULLINS OUTLOTS LLC           30 SOUTH MERIDIAN STREET SUITE 1100 INDIANAPOLIS IN 46204
KRG EVANS MULLINS OUTLOTS LLC           15961 COLLECTIONS CTR DRIVE CHICAGO IL 60693
KUMAR LODGING INC                       ATTN BOB KUMAR BEST WESTERN ATHENS 1329 HWY 72 EAST ATHENS AL 35612
KUTAK ROCK LLP                          1801 CALIFORNIA STREET SUITE 3000 DENVER CO 80202
L DAVID COLE                            9107 WILSHIRE BLVD. SUITE 450 BEVERLY HILLS CA 90210
L.F.M PROPERTIES, LLC                   407-L SOUTH GRIFFIN ST. ELIZABETH CITY NC 27909
LAKE VIEW INDUSTRIAL ASSOC INC          C/O UPA PO BOX 844565 BOSTON MA 02284
LAW OFFICES OF ERIC A. HEINZ, P.C.      1835 MARKET STREET SUITE 1215 PHILADELPHIA PA 19103-3272
LEBANON PLAZA I LLC                     PRESTIGE PROPERTIES & DEVELOPMENT CO., INC. 546 FIFTH AVENUE, 15TH FLOOR NEW
                                        YORK NY 10036
LEBANON PLAZA I LLC                     PO BOX 2354 C/O CAPITAL ONE HICKSVILLE NY 11802-2354
LIMESTONE RUBY LITHIA SPRINGS LLC       C/O ORION INVESTMENT AND MGMT LTD. CORP. 200 S. BISCAYNE BOULEVARD, 7TH FLOOR
                                        MIAMI FL 33131
LIMESTONE RUBY LITHIA SPRINGS LLC       200 S BISCAYNE BLVD 7TH FL C/O OIMC MIAMI FL 33131
LIMESTONE RUBY LLC                      C/O ORION INVESTMENT AND MGMT LTD. CORP. 200 S. BISCAYNE BOULEVARD, 7TH FLOOR
                                        ATTN: KEVIN SANZ MIAMI FL 33131
LIMESTONE RUBY LLC                      C/O ORION INVESTMENT AND MGMT LTD. CORP. 200 S. BISCAYNE BOULEVARD, 7TH FLOOR
                                        ATTN: SILVI SANTOVENIA MIAMI FL 33131
LIMESTONE RUBY LLC ORION                200 S BISCAYNE BLVD 7TH FL C/O OIMC MIAMI FL 33131
LIMESTONE RUBY LOGANVILLE LLC           200 S BISCAYNE BLVD 7TH FL C/O OIMC MIAMI FL 33131
LIMESTONE RUBY RALEIGH LLC              200 S BISCAYNE BLVD 7TH FL C/O OIMC MIAMI FL 33131


Epiq Corporate Restructuring, LLC                                                                         Page 4 OF 10
                                                  RUBY TUESDAY
                          Case 20-12456-JTD      DocService
                                                     806 Filed
                                                            List
                                                                 01/04/21         Page 26 of 32

Claim Name                              Address Information
LIONG FAMILY LIVING TRUST               ADDRESS ON FILE
LISBON LANDING LLC                      PO BOX 464 BRATTLEBORO VT 05302
LOWES HOME CENTER LLC                   ATTN: PROPERTY MANAGEMENT 1000 LOWE'S BLVD MOORESVILLE NC 28117
LOWES HOME CENTER LLC                   1000 LOWES BLVD MOORESVILLE NC 28117-8520
LOWNDES, DROSDICK, DOSTER,              KANTOR & REED, P.A. 215 NORTH EOLA DRIVE POST OFFICE BOX 2809 ORLANDO FL 32802
LVIP VI OWNERS ASSOCIATION              C/O MRH ENTERPRISE LLC 1150 GLENLIVET DR SUITE A 16 ALLENTOWN PA 18106
M P LLP                                 5612 ILLINOIS ROAD FORT WAYNE IN 46804
MACLEOD COUCH REALTY LLC                270 N EL CAMINO REAL SUITE F397 ENCINITAS CA 92024
MADISON EXCHANGE, LLC                   10 CHADWICK COUR WARETOWN NJ 08758
MANTER CONSTRUCTION OF MAINE INC        92 IRIS LN SIDNEY ME 04330
MARC F LAGASSE                          ADDRESS ON FILE
MARJORIE P CLARKE                       ADDRESS ON FILE
MARRIOTT COURTYARD                      250 DAVIDSON AVE SOMERSET NJ 08873
MARSHALL FAMILY TRUST DATED 2/14/2000   CHICK MARSHALL 5724 E CREST DE VILLE AVE ORANGE CA 92867
MARTINTOWN ACD LLC                      PO BOX 930951 ATLANTA GA 31193
MARYVILLE COLLEGE                       502 E LAMAR ALEXANDER PKWY MARYVILLE TN 37804
MASSEY & STOTSER, P.C.                  1780 GADSDEN HIGHWAY BIRMINGHAM AL 35235
MAZZA FAMILY COLLEGE PARK LLC           MAZZA LAVALE 4205 STANFORD ST CHEVY CHASE MD 20815
MAZZA LA VALE LLC                       ADDRESS ON FILE
MAZZA LA VALE LLC                       ADDRESS ON FILE
MAZZA LEXINGTON LLC                     C/O HOLLAND & KNIGHT LLP 800 17TH STREET NORTH WEST WASHINGTON DC 20006
MAZZA LEXINGTON LLC                     JOHN RIDENOUR, III 4205 STANFORD STREET CHEVY CHASE MD 20815
MBI LEASING                             14601 HIGHLAND HABOUR COURT FORT MEYERS FL 33908
MEEKER FAMILY LP                        368 LAMBERT ROAD CARPINTERIA CA 93013
MEIJER INC                              2929 WALKER NW MEIJER VENDOR RECEIVABLES CASH OFFICE 982 GRAND RAPIDS MI 49544
MEIJER INC                              PO BOX 74008449 CHICAGO IL 60674
MERIDEN REALTY LLC                      150 GREAT NECK RD STE 304 C/O NAMCO REALTY GREAT NECK NY 11021
MERIDEN SQUARE 2 LLC                    BANK OF AMERICA FILE 54731 LOS ANGELES CA 90074
MERIDEN SQUARE PARTNERSHIP              ATTN: LEGAL DEPARTMENT 2049 CENTURY PARK EAST 41ST FLOOR LOS ANGELES CA 90067
METROPOLITAN KNOXVILLE                  2055 ALCOA HIGHWAY AIRPORT AUTHORITY MCGHEE TYSON AIRPORT ALCOA TN 37701
MICHAEL G MAHAFFEY                      ADDRESS ON FILE
MICHAEL G. MAHAFFEY AND                 ADDRESS ON FILE
MICHAEL L SHULAR                        ADDRESS ON FILE
MICHAEL SARLO & LORY SARLO              ADDRESS ON FILE
MICHAEL SHADA                           ADDRESS ON FILE
MID RIVERS MALL CMBS LLC                CBL 0805 PO BOX 955607 ST LOUIS MO 63195
MIDDLETOWN COMMONS MANAGEMENT LLC       2301 NORTH DUPONT HWY ATTN DAVID CANTERA NEW CASTLE DE 19720
MIDDLETOWN I RESOURCES LP               3 MANHATTANVILLE RD STE 202 C/O NATIONAL REALTY DEVELOPMNT ATTN: RICHARD A.
                                        BAKER PURCHASE NY 10577
MILL CREEK VILLAGE                      PO BOX 335 VALPARAISO FL 32580
MILL CREEK VILLAGE INC                  109 BULLOCK BLVD ATTN DON POPE NICEVILLE FL 32578
MJK LLC                                 1201 N PETERSON AVENUE DOUGLAS GA 31533
MOLLY BURNETT                           ADDRESS ON FILE
MONTGOMERY ACQUISITION LP               8 INDUSTRIAL WAY EAST 2ND FLR C/O WHARTON REALTY GROUP EATONTOWN NJ 07724
MONUMENT LONE STAR OWNERS ASSOC INC     PO BOX 57098 C/O ATHENA ASSOC MGMT JACKSONVILLE FL 32241
MOODY NATIONAL COMPANIES                ATTN LUCY TOVAR 6363 WOODWAY DRIVE SUITE 110 HOUSTON TX 77057
MOODY NATIONAL COMPANIES JIMI CHENG     6363 WOODWAY DRIVE SUITE 110 HOUSTON TX 77057
MORGANDAY LLC                           222 GRAND AVENUE ENGLEWOOD NJ 07631
MOSITES DEVELOPMENT COMPANY             400 MOSITES WAY SUITE 100 PITTSBURGH PA 15205



Epiq Corporate Restructuring, LLC                                                                         Page 5 OF 10
                                                   RUBY TUESDAY
                          Case 20-12456-JTD       DocService
                                                      806 Filed
                                                             List
                                                                  01/04/21         Page 27 of 32

Claim Name                               Address Information
NADG NNN RT (TN) LP                      2851 JOHN STREET SUITE 1 MARKHAM ON L3R 5R7 CANADA
NADG NNN RT (TN) LP                      313 1 MCKINNEY A VENUE SUITE L-10 DALLAS TX 75204
NADG NNN RT SC LP                        2718 FAIRMOUNT ST DALLAS TX 75201
NANY ARUJO                               ADDRESS ON FILE
NATIONAL RETAIL PROPERTIES LP            450 S ORANGE AVE STE 900 ORLANDO FL 32801
NATIONAL RETAIL PROPERTIES, LP           PO BOX 864205 ORLANDO FL 32886-4205
NEWBURGER ANDES & CO                     ASSOCIATE GENERAL COUNSEL 201 ALLEN RD. SUITE 300 ATLANTA GA 30328
NORMAN DEVELOPMENT CO INC                2685 CELANESE ROAD SUITE 123 ROCK HILL SC 29732
NRD RT 30 LLC                            4170 ASHFORD DUNWOODY RD STE 390 ATLANTA GA 30319
NSJ CHEN LLC                             7301 BOULDER VIEW LANE BLACKWOOD DEVELOPMENT COMPANY ATTN: BILL FIELDS
                                         RICHMOND VA 23225
NSR PETRO SERVICES, LLC                  7303 HANOVER PKWY STE A GREENBELT MD 20770
OREOF 2017 RUBY LLC                      C/O ORION INVESTMENT AND MGMT LTD. ATTN: JOSEPH A SANZ 200 S. BISCAYNE BLVD.,
                                         7TH FL MIAMI FL 33131
OREOF 2017 RUBY LLC                      C/O ORION INVESTMENT AND MGMT LTD. ATTN: SILVI SANTOVENIA 200 S. BISCAYNE
                                         BLVD., 7TH FL MIAMI FL 33131
OREOF 2017 RUBY LLC                      ATTN: MICHAEL SHADA 1550 BAY D-352 SAN FRANCISCO CA 94123
ORION INVESTMENT AND MGMT LTD. CORP      200 S. BISCAYNE BLVD., 7TH FL ATTN: KEVIN SANZ MIAMI FL 33131
ORION-NRD RUBY JV LLC                    200 SOUTH BISCAYNE BLVD 7TH FL C/O ORION INVESTMENT MGMT ATTN: SILVI
                                         SANTOVENIA MIAMI FL 33131
ORION-NRD RUBY JV LLC                    200 SOUTH BISCAYNE BLVD 7TH FL C/O ORION INVESTMENT MGMT MIIAMI FL 33131
PACIFIC FRONTIER LLC                     2670 MELVILLE DRIVE SAN MARINO CA 91108
PARAMOUNT LMS LLC                        120 NORTH POINTE BLVD SUITE 301 LANCASTER PA 17601
PARKWAY PROPERTIES LTD                   7143 KEMPER RD CINCINNATI OH 45249
PATRICIA A BENNETT                       ADDRESS ON FILE
PATRICIA ANN BENNETT REVOCABLE TRUST     ADDRESS ON FILE
PATRICK J DONLON                         ADDRESS ON FILE
PATTI J. CROOKS                          C/O KOHAN RETAIL INVESTMENT GROUP LLC 1010 NORTHERN BLVD GREAT NECK NY 11024
PAULA ADAMS FORREST                      ADDRESS ON FILE
PCF PROPERTIES, INC                      1311 MINDEN DRIVE SAN DIEGO CA 92111
PEACHTREE MALL LLC                       PO BOX 86 SDS 12 2330 MINNEAPOLIS MN 55486
PEACHTREE MALL LLC                       ATTN: LAW/LEASE ADMINISTRATION DEPT C/O PEACHTREE MALL 110 N. WACKER DR.
                                         CHICAGO IL 60606
PETER TOMASZEWICZ                        ADDRESS ON FILE
PETER TOMASZEWICZ CALISUNNY              ADDRESS ON FILE
PIER PARK                                ADDRESS ON FILE
PIKE CREEK SHOPPPING CENTER              PO BOX 644031 C/O REGENCY CENTERS LP PITTSBURGH PA 15264
PLYMOUTH MEETING HOTEL FRANCHISEE LLC    2055 CHEMICAL RD HAMPTON INN PLYMOUTH MEETING PLYMOUTH MEETING PA 19462
POTTER PROPERTIES LLC                    4700 S HIGHLAND DRIVE STE B SALT LAKE CITY UT 84117
POTTER PROPERTIES, LLC                   C/O BRYAN CAVE LEIGHTON PAISNER LLP ATTN CULLEN KUHN 211 N BROADWAY, SUITE
                                         3600 SAINT LOUIS MO 63102
PREMIER CENTER OF CANTON LLC             18720 MACK AVENUE SUITE 200 GROSSE POINTE FARMS MI 48236
PREMIER CENTER OF CANTON LLC             18720 MACK AVENUE SUITE 200 GROSSE POINTE PARK MI 48236
PRIORITY PROPERTY MANAGEMENT LLC         40 W WASHINGTON ST STE 101 ATTN ROY BROOKS C/O PRIORITY PROP MGMT
                                         HARRISNONBURG VA 22802
PRISCILLA A DREILING TRUST 8538727       ADDRESS ON FILE
PROV 18:10 LLC                           5430 LAWNVIEW WAY ATTN GARY GRACE ELK GROVE CA 95758
PROV 18:10 LLC                           C/O GARY GRACE PO BOX 1300 ELK GROVE CA 95759-1300
RAINIER WOODLANDS SQR ACQUISITIONS LLC   500 W CYPRESS CREED RD STE 350 C/O AVISON YOUNG PROP MGMT ATTN: DESANYA DALY
                                         FORT LAUDERDALE FL 33309



Epiq Corporate Restructuring, LLC                                                                        Page 6 OF 10
                                                   RUBY TUESDAY
                         Case 20-12456-JTD        DocService
                                                      806 Filed
                                                             List
                                                                  01/04/21         Page 28 of 32

Claim Name                               Address Information
RAINIER WOODLANDS SQR ACQUISITIONS LLC   500 W CYPRESS CREED RD STE 350 C/O AVISON YOUNG PROP MGMT ATTN MARTHA NZAKEN
                                         FORT LAUDERDALE FL 33309-6155
RB 1995 TRUST AND WR-I XV                ATTN: LEASE ADMINISTRATION 570 DELAWARE A VENUE BUFFALO NY 14202
RB 1995 TRUST AND WR-I XV                ATTN: LEGAL DEPARTMENT 7978 COOPER CREEK BLVD. SUITE 100 UNIVERSITY PARK FL
                                         34201
RCC MARTINTOWN PLAZA, LLC                C/O NEWLINK MANAGEMENT GROUP PO BOX 17710 RICHMOND VA 23226
RCG WAYCROSS LLC                         PO BOX 53483 ATLANTA GA 30355
RCLAN-RT, LLC /JENORA-RT, LLC            1005 PINE FOREST ROAD, ATTN: JOAN F. KING CHARLOTTE NC 28214
REALTY INCOME CORP                       LEASE ADMINISTRATOR - LENA CHAU C/O REALTY INCOME CORP 11995 EL CAMINO REAL
                                         SAN DIEGO CA 92130
REGENCY CENTERS CORPORATION              ONE INDPENDENT DRIVE SUITE 114 ATTENTION: LEASE ADMINISTRATION JACKSONVILLE FL
                                         32202-5019
REGENCY MANAGEMENT INC                   WESTGATE CENTER 531 BOLL WEEVIL CIR ENTERPRISE AL 36330
RENASANT BANK                            209 TROY STREET TUPELO MS 38804
REX OIL COMPANY                          1000 LEXINGTON AVE THOMASVILLE NC 27360
RICHARDS, LAYTON & FINGER                1 RODNEY SQUARE PO BOX 551 WILMINGTON DE 19899
RIVER CITY CAPITAL PROPERTY              MANAGEMENT, LLC C/O NEWLINK MANAGEMENT GROUP P.O. BOX 17710 RICHMOND VA 23226
RIVERS EDGE POA                          7175 EAST KEMPER RD CINCINNATI OH 45249
RJPA PROPERTIES LLC                      610A E BATTLEFIELD 321 SPRINGFIELD MO 65807
ROBERT A DAILEY TRUST                    ADDRESS ON FILE
ROBINSON GRAY STEPP & LAFFITTE, LLC      PO BOX 11449 COLUMBIA SC 29211
RON & JAN BALDI RON BALDI                ADDRESS ON FILE
RONALD A BALDI                           ADDRESS ON FILE
RONALD BENDERSON DEVLOPMENT              PO BOX 823201 RB 1995 TRUST AND WR I XV LEASE 56135 PHILADELPHIA PA 19182
RONALD J. DRELING                        ADDRESS ON FILE
ROUTE TEN LLC                            1268 LASKIN RD APT 200 ATTN: JOHANNA M. PERKINS VIRGINIA BEACH VA 23451
ROUTE TEN LLC                            1268 LASKIN RD APT 200 ATTN: JOHANNA M. PERKINS VIRGINIA BEACH VA 23451-5266
RP EASTON MARKETPLACE LLC                60 WEST ST STE 204 ANNAPOLIS MD 21401
RP EASTON MARKETPLACE MD LLC             C/O KLNB MANAGEMENT, LLC PO BOX 447 EMERSON NJ 07630
RP EASTON MARKETPLACE MD LLC             C/O KLNB MANAGEMENT, LLC 60 WEST STREET SUITE 204 ANNAPOLIS MD 21401
RP EASTON MARKETPLACE MD LLC             C/O RISE PARTNERS, LLC VOLUNTEER BUILDING 832 GEORGIA AVENUE, SUITE 507
                                         CHATTANOOGA TN 37402
RP EASTON MARKETPLACE MD LLC             832 GEORGIA AVE STE 507 CHATTANOOGA TN 37402
RT CALHOUN JV                            C/O NEWBURGER-ANDES & COMPANY, INC 201 ALLEN ROAD SUITE 300 ATLANTA GA 30328
RT CALHOUN JV LLC                        201 ALLEN RD STE 300 ATLANTA GA 30328
RT GREENBELT LLC                         210 CANAL ST STE 301 C/O ROSE CHAO NEW YORK NY 10013
RT GULF BREEZE LP                        200 S BISCAYNE BLVD 7TH FL C/O OIMC MIAMI FL 33131
RT HENDERSON LLC                         1200 DUDA TRAIL OVIEDO FL 32765
RT LEXINGTON LLC                         1200 DUDA TRAIL OVIEDO FL 32765
RT SANFORD LLC                           1200 DUDA TRAIL OVIEDO FL 32765
RTMB LODGING JOINT VENTURE               2055 CHEMICAL ROAD PLYMOUTH MEETING PA 19462
RUSKIN MOSCOU FALTISCHEK, P.C.           EAST TOWER 15TH FLOOR 1425 RXR PLAZA UNIONDALE NY 11556
S AND A REALTY TRUST AZA MERCEDES        19949 MARKWOOD CROSSING ESTERO FL 33928
SALINE COMMONS LLC                       4036 TELEGRAPH ROAD SUITE 201 BLOOMFIELD HILLS MI 48302
SAMULA RAPPAPORT, ESQ                    1500 WALNUT STREET 19TH FLOOR PHILADELPHIA PA 19102
SART LLC                                 19949 MARKWARD XING ATTN MERCEDES AZA ESTERO FL 33928
SCF RC FUNDING IV LLC                    C/O ESSENTIAL PROPERTIES LP 902 CARNEGIE CENTER BLVD., SUITE 520 ATTN: AJ PEIL
                                         PRINCETON NJ 08540
SCHLANGEN PROPERTIES LLC                 2026 SANDSTONE LOOP N SARTELL MN 56377
SHERMAN PARTNERS RUBY LLC                209 29TH AVE N STE 150 C/O CHARLES P VAUGHN JR NASHVILLE TN 37203


Epiq Corporate Restructuring, LLC                                                                           Page 7 OF 10
                                                  RUBY TUESDAY
                          Case 20-12456-JTD      DocService
                                                     806 Filed
                                                            List
                                                                 01/04/21      Page 29 of 32

Claim Name                              Address Information
SHULAR COMPANIES                        MICHAEL L. SHULAR PO BOX 490 DANDRIDGE TN 37725
SHUNPIKE WEST LP                        230 MASON STREET HB NITKIN GROUP GREENWICH CT 06830
SILVERMAN REALTY ASSOCIATES LLC         12A FIIMORE PLACE FREEPOT NY 11520
SILVERMAN REALTY ASSOCIATES LLC         12A FILMORE PLACE FREEPORT NY 11520
SMS HOTEL EQUITIES, INC.                2100 PARKLAKE DRIVE N.E. ATLANTA GA 30345
SNOWDON SQUARE RETAIL ASSOCIATION INC   10096 RED RUN BLVD STE 300 OWINGS MILS MD 21117
SOUTH ASHEVILLE HOTEL ASSOCIATES LLC    C/O JOHN G. WINKENWERDER HAMPTON INN & SUITES 18 ROCKWOOD ROOAD FLETCHER NC
                                        28732
SOUTH ASHEVILLE HOTEL ASSOCIATES LLC    ATTN JOHN G WINKENWERDER 18 ROCKWOOD RD FLETCHER NC 28732
SOUTHERN SHOPPING CENTER LLC            PO BOX 8500 LOCKBOX 7327 FBO ROYAL BANK OF SCOTLAND PLC PHILADELPHIA PA 19178
SOUTHERN SHOPPING CENTER LLC            168 BUSINESS PARK DRIVE SUITE 200 VIRGINIA BEACH VA 23462
SOUTHTRUST BANK OF NORTHWEST FLORIDA    91 N.W. RACETRACK ROAD FORT WALTON BEACH FL 32547
SRINIVASULU KYATHAM                     ADDRESS ON FILE
SRK HARRIMAN LLC SRINIVASULU KYATHAM    ATTENTION: SRINIVASULU KYATHAM 992 STONEBRIDGE CIRCLE COOKEVILLE TN 38501
STAFFORD RT LLC                         C/O STAFFORD PROPERTIES INC 229 PEACHTREE ST #2150 ATLANTA GA 30303
STAFFORD RT LLC                         C/O STAFFORD PROPERTIES INC PO BOX 186 TIFTON GA 31793
STEVE THOMAS                            106 WEST UTICA STREET, SUITE D OSWEGO NY 13126
STEVEN THOMAS                           ADDRESS ON FILE
STITES & HARBISON PLLC ATTORNEYS        SUN TRUST PLAZA 401 COMMERCE STREET SUITE 800 NASHVILLE TN 37219
STORE CAPITAL CORPORATION               8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255
STORE MASTER FUNDING XIII, LLC          8377 E HARTFORD DR STE 100 SCOTTSDALE AZ 85255
STORE MASTER FUNDING XIV, LLC           ATTENTION: MICHAEL T. BENNETT 8377 E. HARTFORD DRIVE SUITE 100 SCOTTSDALE AZ
                                        85255
STORE SPE RUBY TUESDAY 2017-8, LLC      GENERAL COUNSEL 8377 E. HARTFORD DRIVE SUITE 100 SCOTTSDALE AZ 85255
SUNSHINE REAL TIES LLC                  ATTN: MATVEY GORZHEVSKY 21150 NE 38TH AVENUE UNIT 804 AVENTURA FL 33180
T&M LLC                                 PO BOX 1837 ATTN: HARRY M. HYLTON BECKLEY WV 25802
TAU SOUTH LLC                           PO BOX 842428 C/O REALTY INCOME CORP BLDG ID 3962 LOS ANGELES CA 90084
TAU SOUTH LLC                           PO BOX 842428 BLDG ID 3961 C/O REALTY INCOME CORP LOS ANGELES CA 90084
TAU SOUTH LLC                           ATTN: LEGAL DEPARTMENT 11995 EL CAMINO REAL SAN DIEGO CA 92130
TC RIVERVIEW LLC                        RMC LEASING MNGMT LLC ATTN CATHY MATTIOLI 8902 N DALE MABRY HYW STE 200 TAMPA
                                        FL 33614
TECPORT BUSINESS CENTER                 3555 WASHINGTON RD ATTN CAROL JO BEVANS MCMURRAY PA 15317
THE GINA EL SINEITTI LIVING TRUST       U/D/T AUGUST 30, 1996 GINA EL SINEITTI LIVING TRUST 8/30/96 804 BOARDWALK
                                        PLACE REDWOOD CITY CA 94065
THE HB NITKIN GROUP                     230 MASON ST. GREENWICH CT 06830
THE KROGER CO.                          ATTN: LAW DEPARTMENT 1014 VINE STREET CINCINNATI OH 45202-1100
THE KROGER CO.                          ATTN: REAL ESTATE DEPARTMENT 2175 PARKLAKE DR. ATLANTA GA 30345
THE MIRIAM CYWAN AND                    JAY INGRAM CYWAN FAMILY TRUST 4630 WORTSTER AVENUE SHERMAN OAKS CA 91423
THE ORCHARDS AT DOVER LLC               1075 ROUTE 34 SUITE G C/O FLORHAM REALTY MGMT LLC ABERDEEN NJ 07747
THE VILLAGES OPERATING COMPANY          3597 KIESSEL ROAD C/O THE VILLAGES COM PROP MGT THE VILLAGES FL 32163
THE WIDEWATERS GROUP, INC               ATTN: LEASE ADMINISTRATION PO BOX 3 DEWITT NY 12314
THF CLARKSBURG DEVELOPMENT LLC          2127 INNERBELT BUSINESS CENTER SUITE 200 C/O THF REALTY INC ST LOUIS MO 63114
THOMAS R. DIXON AND DAWN M. DIXON       C/O MERAMEC SPECIALTY CO. PO BOX 305 333 ARNOLD CROSSROADS ARNOLD MO 63010
THOMAS WESLEY SPEARS                    ADDRESS ON FILE
THORNDIKE ROAD ASSOCIATION              C/O GUILFORD REALTY GROUP INC PO BOX 10378 GREENSOBORO NC 27404
TINA M CASTRO 2005 TRUST DATED 05 17 05 ADDRESS ON FILE
TINA M CASTRO 2005 TRUST DTD 05 17 05   ADDRESS ON FILE
TM LLC                                  BOX 1109 BECKLEY WV 25802
TMT33 LLC                               13356 METCALF AVENUE OVERLAND PARK KS 66213
TNT 37849 LLC                           14071 PEYTON DRIVE UNIT 476 ATTN: ERIC TSAI CHINO HILLS CA 91709


Epiq Corporate Restructuring, LLC                                                                          Page 8 OF 10
                                                 RUBY TUESDAY
                          Case 20-12456-JTD     DocService
                                                    806 Filed
                                                           List
                                                                01/04/21        Page 30 of 32

Claim Name                             Address Information
TOMASZEWICZ TRUST DATED NOV 18 2002    13075 PACIFIC PROMENADE 301 PLAYA VISTA CA 90094
TOTH ENTERPRISES                       925 LILAC DRIVE SANTA BARBARA CA 93108
TOTH ENTERPRISES                       3566 TORO CANYON PARK RD SANTA BARBARA CA 93108
TOWNCENTER AND EAST OF 17 AT           EAGLE HARBOR ASSOCIATION INC PO BOX 621055 C/O ALLIANCE PROCESSING CNTR
                                       ORLANDO FL 32862-1055
TROUTMAN SANDERS LLP                   600 PEACHTREE STREET, NE, SUITE 3000 ATLANTA GA 30308
TRUSTEE OF THE CARTER FAMILY           TRUST JOHN CARTER PO BOX 134 MOUNT PULASKI IL 62548
UNION SQUARE NEWCASTLE JOINT VENTURE   400 MOSITES WAY SUITE 100 C/O MOSITES DEVELOPMENT CO PITTSBURG PA 15205
UNITED MGMT SVCS INC                   856 ELKRIDGE LANDING RD LINTHICUM MD 21090
USB, NA AS TRUSTEE FOR CGCMT 2006-4    CITIGROUP COMMERCIAL MORTGAGE TRUST CGCMT 2006 C4 5522 SHAFFER RD 190 S
                                       LASALLE ST CHICAGO IL 60603
VEREIT, INC.                           PROPERTY MANAGER 2325 CAMELBACK RD 9TH FL PHOENIX AZ 85016
VILLAGE SHOPPES LLC                    3700 AIRPORT RD SUITE 302 C/O SPANISH RIVER CONSTRUCTION BOCA RATON FL 33431
VILLAS AT TREXLER PARK ASSOCIATION     1150 GLENLIVET DR STE A 16 C/O MRH ENTERPRISE ALLENTOWN PA 18106
VMG REALTIES LLC                       SUNSHINE REALTIES 21150 NE 38TH AVE UNIT 804 AVENTURA FL 33180
VOMC COMPANY INC                       15 DANIELS ROAD ATTENTION OSCAR B VALDEPENAS BOONTON TOWNSHIP NJ 07005
WALDEN DICK WRI I                      ADDRESS ON FILE
WALDEN/ DICK/ WR-I FLA.                ATTN: LEASE ADMINISTRATION 570 DELAWARE A VENUE BUFFALO NY 14202
WALDEN/ DICK/ WR-I FLA.                ATTN: LEGAL DEPARTMENT 7978 COOPER CREEK BLVD. SUITE 100 UNIVERSITY PARK FL
                                       34201
WBSR PROPERTIES LLLP                   1266 WEST PACES FERRY RD 122 ATTN: TRACY A. WHITE ATLANTA GA 30327
WEINGARTEN NOSTAT INC                  PO BOX 301074 TENANT NO 132438 CO 21735 DALLAS TX 75303
WEIS MARKETS INC                       1000 S SECOND ST SUNBURY PA 17801
WENNE LLC                              ATTN: GEORGE SHU 135 27 38TH AVENUE 2ND FLR FLUSHING NY 11354
WESTGATE MERCHANTS ASSOCIATION         PO BOX 311292 ENTERPRISE AL 36331
WHITE CHAPEL PLAZA, LLC                C/O DAVID W. GIATTINO STEVENS & LEE 919 NORTH MARKET STREET, SUITE 1300
                                       WILMINGTON DE 19801
WIDEWATERS IX CANTON COMPANY LLC       THE WIDEWATERS GROUP INC ATTN ACCT RECEIVABLES PO BOX 3 DEWITT NY 13214
WILKINSON LANGHORNE LP                 C/O WILKINSON GROUP, INC. ATTENTION: RICHARD W. WILKINSON 106 COMMERCE ST.,
                                       STE 110 LAKE MARY FL 32746
WILKINSON LANGHORNE LP                 C/O RICHARD W. WILKINSON 265 SNOWFIELDS RUN HEATHROW FL 32746
WILKINSON LANGHORNE LP                 106 COMMERCE ST SUITE 110 C/O WILKINSON GROUP INC LAKE MARY FL 32746
WILLCOX & SAVAGE, P.C.                 1800 BANK OF AMERICA CENTER ONE COMMERCIAL PLACE NORFOLK VA 23510
WILLIAM V MEEKER                       ADDRESS ON FILE
WILLOW VALLEY ASSOCIATES INC           100 WILLOW VALLEY LAKES DRIVE ATTN SHEILA ECKMAN WILLOW STREET PA 17584
WINCHESTER RT LLC                      268 NEWMAN AVE C/O LAYMAN LAW GROUP HARRISONBURG VA 22801
WINCHESTER RT LLC                      C/O PRIORITY PROPERTY MANAGEMENT, LLC 40 WEST WASHINGTON ST, SUITE 101 ATTN:
                                       ROY BROOKS HARRISONBURG VA 22802
WINDSOR PARKE POA                      C/O RIVER CITY MANAGEMENT SVC PO BOX 105007 ATLANTA GA 30348
WINTERS CHAPEL PLAZA LLC               2456 KINGS ARMS POINT NE ATTN: CHAN MI JEFFERS ATLANTA GA 30345
WRENTHAM VILLAGE PREMIUM OUTLETS       PO BOX 822920 TENANT ID WRE RUBYTU PHILADELPHIA PA 19182
WRENTHAM VILLAGE PREMIUM OUTLETS       ATTENTION: PREMIUM OUTLETS C/O SIMON PROPERTY GROUP 225 WEST WASHINGTON STREET
                                       INDIANAPOLIS IN 46204-3438
WRENTHAM VILLAGE PREMIUM OUTLETS       ATTENTION: GENERAL COUNSEL C/O SIMON PROPERTY GROUP 225 WEST WASHINGTON STREET
                                       INDIANAPOLIS IN 46204-3438
WS ASSET MANAGEMENT, INC.              33 BOYLSTON STREET SUITE 3000 CHESTNUT HILL MA 02467
XX WARNING BANK INCOME LEASE           RENASANT BANK 209 TROY STREET TUPELO MS 38804
YU CHING HSU                           ADDRESS ON FILE
YU-CHING HSU                           ADDRESS ON FILE
Z A SNEEDENS SONS INC                  1015 ASHES DR SUITE 205 WILMINGTON NC 28405



Epiq Corporate Restructuring, LLC                                                                         Page 9 OF 10
                                  RUBY TUESDAY
             Case 20-12456-JTD   DocService
                                     806 Filed
                                            List
                                                 01/04/21   Page 31 of 32

Claim Name               Address Information



                  Total Creditor count 399
      Case 20-12456-JTD   Doc 806   Filed 01/04/21   Page 32 of 32




 CORAL MARTES LLC                             GLENBEAR ASSOCIATES I LLC
200 S BISCAYNE BLVD                                105 FOULK ROAD
      7TH FLOOR                              C/O CAPANO MANAGEMENT CO
   MIAMI, FL 33131                              WILMINGTON, DE 19803
